
	
		II
		110th CONGRESS
		2d Session
		S. 3112
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2008
			Mr. Enzi introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To reauthorize the Javits-Wagner-O'Day Act and the
		  Randolph-Sheppard Act, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Javits-Wagner-O'Day and
			 Randolph-Sheppard Modernization Act of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Establishment of Committee.
					TITLE I—Procurement
					Sec. 101. Short title.
					Sec. 102. Purposes.
					Sec. 103. Duties and powers of the Committee relating to
				procurement.
					Sec. 104. Procurement requirements for the
				government.
					Sec. 105. Central nonprofit agencies.
					Sec. 106. Qualified nonprofit agencies.
					Sec. 107. Demonstration projects.
					Sec. 108. Records and audits.
					Sec. 109. Study of Federal government utilization.
					Sec. 110. Authorization of appropriations.
					TITLE II—Randolph-Sheppard Act
					Sec. 201. Short title.
					Sec. 202. Definitions.
					Sec. 203. Operation of vending facilities.
					Sec. 204. Duties and powers of the Committee.
					Sec. 205. State licensing agency powers and duties.
					Sec. 206. Vendors' duties.
					Sec. 207. Authorization of appropriations.
					TITLE III—Javits-Wagner-O' Day and Randolph-Sheppard vendors
				contracting with the Department of Defense
					Sec. 301. Definitions.
					Sec. 302. Javits-Wagner-O'Day program.
					Sec. 303. Randolph-Sheppard program.
					TITLE IV—Transfer of functions and savings provisions
					Sec. 401. Definitions.
					Sec. 402. Transfer of functions.
					Sec. 403. Determinations of certain functions by the Office of
				Management and Budget.
					Sec. 404. Personnel provisions.
					Sec. 405. Delegation and assignment.
					Sec. 406. Reorganization.
					Sec. 407. Rules.
					Sec. 408. Transfer and allocations of appropriations and
				personnel.
					Sec. 409. Incidental transfers.
					Sec. 410. Effect on personnel.
					Sec. 411. Savings provisions.
					Sec. 412. Separability.
					Sec. 413. Transition.
					Sec. 414. References.
					Sec. 415. Additional conforming amendments.
					TITLE V—Repeals of former provisions
					Sec. 501. Repeals.
				
			2.DefinitionsIn this Act:
			(1)BlindThe term blind, used with
			 respect to an individual or a class of individuals, means an individual or
			 class of individuals, respectively, whose central visual acuity does not exceed
			 20/200 in the better eye with correcting lenses or whose visual acuity, if
			 better than 20/200, is accompanied by a limit to the field of vision in the
			 better eye to such a degree that its widest diameter subtends an angle of no
			 greater than 20 degrees. For purposes of this paragraph, to determine whether
			 an individual is blind, a physician skilled in diseases of the eye, or an
			 optometrist, whichever the individual shall select, shall conduct an
			 examination.
			(2)Central
			 nonprofit agencyThe term
			 central nonprofit agency means an agency designated under section
			 103(d), that meets the requirements for such designation under section
			 105.
			(3)CommitteeThe
			 term Committee, except when used as part of another term, means
			 the Committee for the Advancement of Individuals with Disabilities established
			 under section 3.
			(4)Direct
			 laborThe term direct
			 labor includes all work required for preparation, processing, and
			 packing of a product, or work directly relating to the performance of a
			 service, but not supervision, administration, inspection, or shipping.
			(5)Electronic
			 commerceThe term electronic commerce means buying,
			 selling, producing, or working in an electronic medium.
			(6)Experiential
			 learning optionThe term
			 experiential learning option means an option for acquiring
			 firsthand knowledge of, and building social and vocational problem solving
			 skills for, integrated competitive employment through active, direct
			 participation in individualized work activities, including the use of supported
			 employment services, in an integrated competitive employment
			 environment.
			(7)Fiscal
			 yearThe term fiscal
			 year means the 12-month period beginning on October 1 of each
			 year.
			(8)Government;
			 entity of the GovernmentThe
			 terms Government and entity of the Government include
			 any entity of the legislative branch or the judicial branch, any military
			 department or Executive agency (as such department and agency are respectively
			 defined by sections 102 and 105 of title 5, United States Code), the United
			 States Postal Service, and any nonappropriated fund instrumentality under the
			 jurisdiction of the Armed Forces.
			(9)Other
			 significant disabilityThe
			 term other significant disability, used with respect to an
			 individual or a class of individuals, means an individual or class of
			 individuals, respectively, who has an impairment that—
				(A)is a physical or
			 cognitive impairment, or combination of physical and cognitive impairments,
			 other than blindness;
				(B)results in a work
			 function barrier or employment activity limitation, including the need for
			 ongoing services or supports over an extended period of time; and
				(C)results in
			 substantial employment functional limitations in 2 or more of the following
			 major life activities:
					(i)Self-care.
					(ii)Receptive and
			 expressive language.
					(iii)Cognitive
			 functioning, including learning.
					(iv)Mobility.
					(v)Self-direction.
					(vi)Capacity for
			 independent living.
					(vii)Economic
			 self-sufficiency.
					(viii)Emotional
			 adjustment.
					(ix)Work tolerance,
			 productivity, or quality.
					(10)Qualified
			 nonprofit agencyThe term qualified nonprofit
			 agency means an agency selected by a central nonprofit agency to serve
			 as a qualified nonprofit agency, that meets the requirements for such
			 qualification under section 106.
			(11)Qualified
			 nonprofit agency for individuals who are blindThe term qualified nonprofit agency
			 for individuals who are blind means an agency—
				(A)organized under the laws of the United
			 States or of any State, operated in the interest of individuals who are blind,
			 and the net income of which does not inure in whole or in part to the benefit
			 of any shareholder or other individual;
				(B)that complies with any applicable
			 occupational health and safety standard prescribed by the Secretary of Labor;
			 and
				(C)that—
					(i)produces products or provides services
			 (whether or not the products or services are procured under this Act);
			 and
					(ii)during a fiscal year, employs individuals
			 who are blind for not less than 75 percent of the person-hours of direct labor
			 (adjusted in accordance with section 103(g)) required to produce the products
			 or provide the services.
					(12)Qualified
			 nonprofit agency for individuals with other significant
			 disabilitiesThe term
			 qualified nonprofit agency for individuals with other significant
			 disabilities means an agency—
				(A)organized under the laws of the United
			 States or of any State, operated in the interest of individuals with other
			 significant disabilities, and the net income of which does not inure in whole
			 or in part to the benefit of any shareholder or other individual;
				(B)that complies with any applicable
			 occupational health and safety standard prescribed by the Secretary of Labor;
			 and
				(C)that—
					(i)produces products or provides services
			 (whether or not the products or services are procured under this Act);
			 and
					(ii)during a fiscal year, employs individuals
			 who are blind or individuals with other significant disabilities for not less
			 than 75 percent of the person-hours of direct labor (adjusted in accordance
			 with section 103(g)) required to produce the products or provide the
			 services.
					(13)Significant
			 disabilityThe term
			 significant disability, used with respect to an individual or a
			 class of individuals, means an individual or class of individuals,
			 respectively, each of whom is—
				(A)an individual who is blind; or
				(B)an individual with another significant
			 disability.
				(14)StateThe term State means each of
			 the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the
			 Northern Mariana Islands.
			3.Establishment of
			 Committee
			(a)EstablishmentThere is established a committee to be
			 known as the Committee for the Advancement of Individuals with Disabilities.
			 The Committee shall be composed of 21 voting members, and 5 ex officio
			 nonvoting members, appointed as follows:
				(1)Voting numbers
			 from federal departments or agencies
					(A)In
			 generalEach head of a Federal department or agency described in
			 subparagraph (C) shall appoint as a member of the Committee 1 officer or
			 employee from an office of administration and management, acquisition policy,
			 procurement, contracting, or finance, or another similar office, of that
			 Federal department or agency.
					(B)Rehabilitation
			 services administration and office of disability employment
			 policyThe Commissioner of the Rehabilitation Services
			 Administration of the Department of Education and the Assistant Secretary for
			 Disability Employment Policy of the Department of Labor shall also serve as
			 members of the Committee.
					(C)Federal
			 departments and agenciesThe Federal departments and agencies
			 referred to in subparagraph (A) are the Department of Agriculture, the
			 Department of Defense, the Department of the Army, the Department of the Navy,
			 the Department of the Air Force, the Department of Veterans Affairs, the
			 Department of Justice, the Department of Homeland Security, the Department of
			 Housing and Urban Development, and the General Services Administration.
					(2)Voting members
			 appointed by presidentThe President shall appoint to the
			 Committee, by and with the advice and consent of the Senate—
					(A)1 member from
			 persons who are not officers or employees of the Government and who are
			 conversant with the problems incident to the employment of individuals who are
			 blind;
					(B)1 member from
			 persons who are not officers or employees of the Government and who are
			 conversant with the problems incident to the employment of individuals with
			 other significant disabilities;
					(C)1 member from
			 persons who—
						(i)are
			 not officers or employees of the Government;
						(ii)are individuals
			 who are blind or represent such individuals; and
						(iii)are employed in
			 qualified nonprofit agencies for individuals who are blind;
						(D)1 member from
			 persons who—
						(i)are
			 not officers or employees of the Government;
						(ii)are individuals
			 with other significant disabilities or represent such individuals; and
						(iii)are employed in
			 qualified nonprofit agencies for individuals with other significant
			 disabilities;
						(E)1 member from
			 persons who are not officers or employees of the Government and who represent a
			 central nonprofit agency for individuals who are blind, a qualified nonprofit
			 agency for individuals who are blind, or a national association representing
			 qualified nonprofit agencies described in this subparagraph;
					(F)1 member from
			 persons who are not officers or employees of the Government and who represent a
			 central nonprofit agency for individuals who have other significant
			 disabilities, a qualified nonprofit agency for individuals who have other
			 significant disabilities, or a national association representing qualified
			 nonprofit agencies described in this subparagraph;
					(G)1 member from
			 persons who are not officers or employees of the Government and who represent
			 the small business community, the service sector, the product sector, the labor
			 sector, the manufacturing sector, or a national association of small business
			 communities or sectors described in this subparagraph;
					(H)1 member from
			 persons who are not officers or employees of the Government and who represent a
			 licensed vendor (as defined in section 202) who is blind, a State agency
			 described in section 101(a)(2)(A)(i) of the Rehabilitation Act of 1973 (29
			 U.S.C. 721(a)(2)(A)(i)), or a national association of vendors or agencies
			 described in this subparagraph; and
					(I)1 member from
			 persons who are not officers or employees of the Government and who represent a
			 licensed vendor (as defined in section 202) with a disability other than
			 blindness, a State agency described in section 101(a)(2)(A) of the
			 Rehabilitation Act of 1973 (29 U.S.C. 721(a)(2)(A)) (other than clause (i) of
			 such section), or a national association of vendors or agencies described in
			 this subparagraph.
					(3)Ex officio,
			 nonvoting membersThe Administrator of the Small Business
			 Administration and the Secretary of Commerce shall appoint as ex officio,
			 nonvoting members of the Committee 1 officer or employee of the Small Business
			 Administration and the Department of Commerce, respectively. The Secretary of
			 Education shall appoint as an ex officio, nonvoting member of the Committee the
			 Assistant Secretary for Vocational and Adult Education or the Assistant
			 Secretary for Postsecondary Education. The Director of the Office on Disability
			 of the Department of Health and Human Services and the Chairperson of the
			 National Council on Disability shall also serve as ex officio, nonvoting
			 members of the Committee.
				(4)Transition
			 rules
					(A)DefinitionsIn
			 this paragraph:
						(i)Current
			 committeeThe term current Committee means the
			 Committee for the Advancement of Individuals with Disabilities.
						(ii)Former
			 committeeThe term former Committee means the
			 Committee for Purchase From People Who Are Blind or Severely Disabled.
						(B)Continuation of
			 membersIf the head of a Federal department or agency appointed
			 an officer or employee described in subparagraph (A) or (B) of paragraph (1) to
			 the former Committee, under section 1(a)(1) of the Javits-Wagner-O'Day Act, and
			 the officer or employee was serving on the former Committee on the date of
			 enactment of the Javits-Wagner-O'Day and Randolph-Sheppard Modernization Act of
			 2008, that officer or employee shall be considered to have been appointed to
			 the current Committee under paragraph (1). If the President appointed an
			 individual described in any of subparagraphs (A) through (D) of paragraph (2)
			 to the former Committee, under section 1(a)(2) of the Javits-Wagner-O'Day Act,
			 and the individual was serving on the former Committee on the date of enactment
			 of the Javits-Wagner-O'Day and Randolph-Sheppard Modernization Act of 2008,
			 that individual shall be considered to have been appointed to the current
			 Committee under the corresponding subparagraph of paragraph (2).
					(C)TreatmentAn
			 appointment to the current Committee described in subparagraph (B)
			 shall—
						(i)be treated as a
			 first appointment to the current Committee;
						(ii)take effect on
			 the date that the first appointments made under any of subparagraphs (E)
			 through (I) of paragraph (2) take effect; and
						(iii)in the case of
			 an individual initially appointed by the President to the former Committee, end
			 on the same date as the initial appointment would have ended.
						(D)Actions and
			 authoritiesThis Act shall not affect any action or authority of
			 any member of the former Committee, or of that Committee.
					(b)VacancyA
			 vacancy in the membership of the Committee for the Advancement of Individuals
			 with Disabilities shall not affect its powers but shall be filled in the manner
			 in which the original appointment was made.
			(c)ChairmanThe
			 members of the Committee shall elect 1 of their number to be Chairman.
			(d)Terms
				(1)Length and
			 numberExcept as provided in subsection (a)(4)(B) and paragraphs
			 (2) and (3), members appointed under paragraph (2) of subsection (a) shall be
			 appointed for terms of 5 years. No member of the Committee appointed under such
			 paragraph may serve more than 2 consecutive full terms, beginning on the date
			 of commencement of the member’s first full term on the Committee.
				(2)Staggered
			 termsOf the members first appointed under subparagraphs (E),
			 (F), (G), (H), and (I) of subsection (a)(2)—
					(A)the member
			 appointed under subparagraph (H) of that subsection shall be appointed for a
			 term that ends on the same date as the term of the member appointed under
			 subparagraph (A) of that subsection;
					(B)the member
			 appointed under subparagraph (I) of that subsection shall be appointed for a
			 term that ends on the same date as the term of the member appointed under
			 subparagraph (B) of that subsection;
					(C)the member appointed under subparagraph (G)
			 of that subsection shall be appointed for a term that ends on the same date as
			 the term of the member appointed under subparagraph (C) of that
			 subsection;
					(D)the member
			 appointed under subparagraph (F) of that subsection shall be appointed for a
			 term that ends on the same date as the term of the member appointed under
			 subparagraph (D) of that subsection; and
					(E)the member
			 appointed under subparagraph (E) of that subsection shall be appointed for a
			 term that ends 1 year after the date on which the term of the member appointed
			 under subparagraph (B) of that subsection ends.
					(3)Midterm
			 vacancies and expired termsAny member appointed under paragraph
			 (2) of subsection (a) to fill a vacancy occurring prior to the expiration of
			 the term for which his predecessor was appointed shall be appointed only for
			 the remainder of such term. A member appointed under such paragraph may serve
			 after the expiration of the member’s term until the member’s successor has
			 taken office.
				(e)QuorumTen
			 voting members of the Committee, including not less than 5 members appointed
			 under subsection (a)(2), shall constitute a quorum.
			(f)Pay and travel
			 expenses
				(1)Pay for members
			 not officers or employees of governmentExcept as provided in
			 paragraph (2), members of the Committee shall each be entitled to receive the
			 daily equivalent of the maximum rate payable for a position at GS–15 of the
			 General Schedule for each day (including traveltime) during which they are
			 engaged in the actual performance of services for the Committee.
				(2)No pay for
			 officers or employees of governmentMembers of the Committee who
			 are officers or employees of the Government shall receive no additional pay on
			 account of their service on the Committee.
				(3)Travel
			 expensesWhile away from their homes or regular places of
			 business in the performance of services for the Committee, members of the
			 Committee shall be allowed travel expenses, including per diem in lieu of
			 subsistence, in the same manner as persons employed intermittently in the
			 Government service are allowed expenses under section 5703 of title 5 of the
			 United States Code.
				(g)Staff
				(1)Executive
			 director
					(A)In
			 generalThe Committee, by a majority vote of the voting members
			 of the Committee, shall appoint (including having the authority to remove) and
			 shall fix the pay of an Executive Director to assist the Committee, at the
			 direction of the Committee, in carrying out the Committee’s duties and powers
			 under this Act.
					(B)Applicable
			 provisionsThe rate of pay for the Executive Director shall not
			 exceed the rate payable for level II of the Executive Schedule under section
			 5313 of title 5, United States Code. The Committee shall otherwise appoint and
			 fix the pay of the Executive Director without regard to the provisions of title
			 5, United States Code, governing appointments in the competitive service, and
			 the provisions of chapter 75 of such title (relating to adverse actions),
			 chapter 77 of such title (relating to appeals), and chapter 51 and subchapter
			 III of chapter 53 (relating to classification of positions and General Schedule
			 pay rates.)
					(C)Effect of
			 removalAn Executive Director who is removed by the Committee
			 shall not be eligible to serve as a member of the Committee for 10 years after
			 the date of the removal.
					(2)PersonnelSubject
			 to such rules as may be adopted by the Committee, the Chairman may appoint
			 (including having the authority to remove) and fix the pay of such personnel as
			 the Committee determines are necessary to assist it in carrying out its duties
			 and powers under this Act. The personnel of the Committee appointed under this
			 paragraph shall be appointed subject to the provisions of title 5, United
			 States Code, governing appointments in the competitive service, and shall be
			 paid in accordance with the provisions of chapter 51 and subchapter III of
			 chapter 53 of such title (relating to classification of positions and General
			 Schedule pay rates).
				(h)Obtaining
			 official data
				(1)In
			 generalThe Committee may secure directly from any entity of the
			 Government information necessary to enable the Committee to carry out this Act.
			 Upon request of the Chairman of the Committee, the head of such Government
			 entity shall furnish such information to the Committee in a timely and
			 reasonable fashion.
				(2)ExceptionsParagraph
			 (1) shall not apply to—
					(A)any classified
			 information; or
					(B)information from
			 any entity of the Government that discloses the identity of, or any other
			 personally identifiable information related to, any individual.
					(i)RecusalMembers
			 of the Committee appointed under subparagraph (E), (F), (H), or (I) of
			 subsection (a)(2) shall recuse themselves from voting on any matters that could
			 directly benefit them, or the agencies, associations, or vendors they
			 represent, including the addition of an item to the procurement list. Members
			 of the Committee appointed under any of subparagraphs (A) through (G) of
			 subsection (a)(2) shall recuse themselves from voting on any matters regarding
			 title II. Members of the Committee appointed under subparagraph (H) or (I) of
			 subsection (a)(2) shall recuse themselves from voting on any matters regarding
			 title I.
			IProcurement
			101.Short
			 titleThis title may be cited
			 as the Javits-Wagner-O’Day Act.
			102.PurposesThe purposes of this title are—
				(1)to deliver to
			 entities of the Government, at a fair price, products and services of high
			 quality that such an entity would ordinarily procure to meet the entity’s
			 mission;
				(2)to provide
			 employment to individuals with significant disabilities; and
				(3)to empower
			 individuals with significant disabilities, through informed choice, to maximize
			 employment, economic self-sufficiency, independence, and inclusion in and
			 integration into society, by providing for—
					(A)a network of
			 nonprofit agencies utilizing comprehensive and coordinated state-of-the-art
			 employment technologies, strategies, and approaches;
					(B)training and
			 skill development; and
					(C)research.
					103.Duties and
			 powers of the Committee relating to procurement
				(a)In
			 generalIn carrying out the
			 purposes of this title—
					(1)the Committee
			 shall—
						(A)identify products
			 and services offered for sale by qualified nonprofit agencies and appropriate
			 for addition to the procurement list established under subsection (b);
						(B)inform entities
			 of the Government about the statutory mandate of section 104 that items on the
			 procurement list be purchased from qualified nonprofit agencies; and
						(C)promote such
			 products and services offered for sale by qualified nonprofit agencies and the
			 activities of such agencies pursuant to this title;
						(2)the Committee
			 shall monitor the compliance of entities of the Government with the
			 requirements of this title, and enforce the requirements; and
					(3)the Committee
			 shall, not less often than every 5 years, develop or update a strategic plan
			 that establishes the implementation responsibilities and goals of central
			 nonprofit agencies, and qualified nonprofit agencies, for improving activities
			 carried out under this title and related activities, including—
						(A)improving data
			 collection;
						(B)creating
			 employment opportunities for individuals who are blind and individuals with
			 other significant disabilities through activities carried out under this
			 title;
						(C)creating
			 competitive employment opportunities for individuals who are blind and
			 individuals with other significant disabilities through activities in this
			 title through experiential learning options and activities (such as
			 outplacement and promotion described in subsection (g)(1)(B)) that are related
			 to activities carried out under this title;
						(D)increasing wages
			 for individuals described in subparagraph (B);
						(E)meeting career
			 advancement indicators for such individuals;
						(F)increasing sales
			 revenues;
						(G)monitoring
			 progress toward meeting the objectives of this title; and
						(H)measuring success
			 toward meeting the objectives.
						(b)Procurement
			 list
					(1)In
			 generalThe Committee shall
			 establish and publish in the Federal Register a list (referred to in this Act
			 as the procurement list) of—
						(A)the products produced by any qualified
			 nonprofit agency for individuals who are blind or by any qualified nonprofit
			 agency for individuals with other significant disabilities; and
						(B)the services provided by any such
			 agency,
						that the
			 Committee determines are suitable for procurement by the Government pursuant to
			 this title. Such list shall initially consist of the procurement list in effect
			 under the Javits-Wagner-O'Day Act on the day before the date of enactment of
			 the Javits-Wagner-O'Day and Randolph-Sheppard Modernization Act of 2008.(2)Additions and
			 removals
						(A)In
			 generalThe Committee may, by rule made in accordance with the
			 requirements of subsections (b), (c), (d), and (e) of section 553 of title 5,
			 United States Code, add to and remove from the procurement list products so
			 produced and services so provided.
						(B)Sales prior to
			 additionsIf an entity of the Government solicits a qualified
			 nonprofit agency to sell a product or service that such agency is producing
			 commercially, and the entity of the Government is interested in adding the
			 product or service to the procurement list, the Committee may allow the
			 qualified nonprofit agency to sell the product or service to the Government
			 prior to adding such item to the procurement list. After that sale, the
			 qualified nonprofit agency may continue to sell the product or service to the
			 Government under this title only if the product or service is added to the
			 procurement list under subparagraph (A).
						(C)Removals
							(i)In
			 generalIf a product or service is on the procurement list but
			 has not been purchased by the Government within the last 36 months, the
			 Committee shall remove the product or service from the procurement list, except
			 as provided in clause (ii).
							(ii)Agency
			 justificationThe qualified nonprofit agency responsible for
			 producing the product or providing the service may submit a justification to
			 the Committee, in writing and prior to the removal, for the continued listing
			 of such product or service. If the Committee determines that the justification
			 is sufficient to warrant the continued listing, the Committee shall not remove
			 the product or service from the procurement list.
							(D)Procedures for
			 appeals and presentationsThe Committee shall create
			 procedures—
							(i)for qualified
			 nonprofit agencies to appeal a determination—
								(I)by a central
			 nonprofit agency about the distribution of products and services among such
			 agencies;
								(II)by the Committee
			 that a product or service will be removed from the procurement list;
								(III)by the
			 Committee that a product or service will not be added to the procurement list;
			 and
								(IV)by the Committee
			 that a product or service will be sold to the Government at a revised price;
			 and
								(ii)for businesses, resellers, and manufacturing
			 companies, to give oral presentations at Committee meetings—
								(I)describing the potential impact of products or
			 services proposed to be added to the procurement list; and
								(II)for the potential removal of products or
			 services from the procurement list.
								(E)ConstructionNothing
			 in this section shall prohibit a qualified nonprofit agency from selling a
			 product or service commercially to an entity of the Government, rather than
			 selling the product or service through the program carried out under this
			 title. The Committee shall not treat the item involved as if the item were
			 added to the procurement list, and the qualified nonprofit agency may not label
			 or identify the item in a manner that associates the item with the program,
			 unless the Committee adds the item to the procurement list under subparagraph
			 (A).
						(c)PriceThe
			 Committee shall determine the fair market price of products and services that
			 are on the procurement list and that are offered for sale to the Government by
			 any qualified nonprofit agency for individuals who are blind or any such agency
			 for individuals with other significant disabilities. The Committee shall also
			 revise from time to time in accordance with changing market conditions its
			 price determinations with respect to such products and services. The Committee
			 will prepare a notice stating the Committee's justification for such a
			 revision, and send the notice to the appropriate central nonprofit agency and
			 qualified nonprofit agency.
				(d)Designation of
			 central nonprofit agencies
					(1)In
			 generalThe Committee shall designate a central nonprofit agency
			 or agencies to facilitate the distribution (by direct allocation, subcontract,
			 or any other means) of orders of the Government for products and services on
			 the procurement list among qualified nonprofit agencies for individuals who are
			 blind or qualified nonprofit agencies for individuals with other significant
			 disabilities.
					(2)FunctionsAgencies
			 designated under paragraph (1) shall carry out functions that are not
			 inherently governmental functions.
					(e)Regulations
					(1)In
			 generalThe Committee shall prescribe such regulations, including
			 regulations regarding specifications for products and services on the
			 procurement list, the time of their delivery, direct labor hour percentages,
			 experiential learning options, governance standards including accreditation
			 standards, and reviewing, monitoring, and auditing of the central nonprofit
			 agencies and qualified nonprofit agencies, as the Committee considers to be
			 appropriate to carry out this title. In prescribing the regulations, the
			 Committee shall take into account the interests of small qualified nonprofit
			 agencies, and the needs of qualified nonprofit agencies that enter into several
			 contracts, but receive only a small percentage of their contract award amounts
			 through contracts entered into under this title.
					(2)PriorityThe
			 Committee shall prescribe regulations providing that, in the purchase by the
			 Government of products produced and offered for sale by qualified nonprofit
			 agencies for individuals who are blind or qualified nonprofit agencies for
			 individuals with other significant disabilities, priority shall be accorded to
			 products produced and offered for sale by qualified nonprofit agencies for
			 individuals who are blind.
					(3)ExclusionsThe Committee shall not prescribe
			 regulations for central nonprofit agencies or qualified nonprofit agencies that
			 specify board size, board practices such as having certain committees, or
			 rotation of board members.
					(4)Proposed
			 regulationsNot later than 180 days after the date of enactment
			 of the Javits-Wagner-O'Day and Randolph-Sheppard Modernization Act of 2008, the
			 Committee shall issue proposed regulations to implement that Act, provide an
			 opportunity for public comment, and prescribe final regulations to implement
			 the amendments.
					(f)Study and
			 evaluationThe Committee shall make a continuing study and
			 evaluation of its activities under this title for the purpose of assuring
			 effective and efficient administration of this title. The Committee may study
			 (on its own or in cooperation with other public or nonprofit private
			 agencies)—
					(1)problems related
			 to the employment of individuals who are blind and of individuals with other
			 significant disabilities;
					(2)the development
			 and adaptation of production methods that would enable a greater utilization of
			 individuals who are blind and of individuals with other significant
			 disabilities; and
					(3)areas relating to providing informed
			 choice, supported employment, customized employment, self-employment, and
			 individualized experiential learning options in the community involved to
			 direct labor employees of qualified nonprofit agencies, promoting job placement
			 and retention of the workers, promoting consumer satisfaction with products and
			 services produced or provided for sale under this title, establishing standards
			 and certification (which may include accreditation) for community
			 rehabilitation programs, and converting from providing nonintegrated community
			 rehabilitation programs to providing integrated community-based
			 employment.
					(g)Direct labor
			 hour percentage
					(1)Modifications
						(A)In
			 generalIn the case of a qualified nonprofit agency, with a
			 product- or service-related order performed by the qualified nonprofit agency,
			 that has obtained approval for a request under paragraph (5), the Committee
			 shall modify the direct labor hours percentage requirement described in
			 paragraph (11)(C) or (12)(C) of section 2, as described in this
			 paragraph.
						(B)EmployeesThe
			 Committee shall allow the agency to count towards the percentage, for the
			 agency overall or a specific order, up to 24 percent of the hours performed by
			 persons that were formerly direct labor employees of the agency and that are
			 individuals who are blind or individuals with other significant disabilities,
			 as appropriate, if such persons were—
							(i)outplaced into
			 competitive employment, with compensation at a rate not less than the minimum
			 wage rate set forth in section 6(a)(1) of the Fair Labor Standards Act of 1938
			 (29 U.S.C. 206(a)(1)), and with benefits offered by the employee involved, for
			 at least 90 days;
							(ii)outplaced into
			 self-employment in which the agency subcontracted a portion of the order to a
			 direct labor employee that is an individual who is blind or an individual with
			 another significant disability, as appropriate; or
							(iii)promoted from
			 nonsupervisory, nonmanagement positions into initial supervisory and management
			 positions within the qualified nonprofit agency, through promotions that
			 involved changes in work duties, titles, and wages.
							(C)HoursThe
			 hours counted under paragraph (1) shall be—
							(i)for a former
			 employee described in subparagraph (B)(ii), hours of self-employment as a
			 subcontractor described in that subparagraph, but the hours may only be counted
			 for the length of the subcontract for that order; and
							(ii)for a former
			 employee described in subparagraph (B)(iii), hours in an initial supervisory or
			 management position described in that subparagraph.
							(2)Job
			 coachesThe Committee may authorize a qualified nonprofit agency
			 that has obtained approval for a request under paragraph (5) to exclude job
			 coaches from the workers used to calculate the agency overall and specific
			 order direct labor hour percentage counts if—
						(A)the job coaches
			 are providing job coaching functions;
						(B)the job coaches
			 are not paid by funds generated through orders authorized under this title;
			 and
						(C)all direct labor
			 employees of the agency that are individuals who are blind or individuals with
			 other significant disabilities (including direct labor employees making
			 commensurate wages) are compensated at a rate not less than the minimum wage
			 rate described in paragraph (1)(B)(i).
						(3)Phase-in
			 periodIf a qualified nonprofit agency is unable to initially
			 perform a project while meeting the appropriate direct labor hour percentage
			 requirement, the Committee may allow the qualified nonprofit agency a 1-year
			 phase-in period in order to meet the requirement, subject to the following
			 conditions:
						(A)Overall
			 percentageA request by the qualified nonprofit agency for a
			 phase-in period shall include information on whether or not the phase-in period
			 will cause the nonprofit agency’s cumulative overall direct labor hour
			 percentage to drop below 75 percent.
						(B)PlanIf
			 the agency’s cumulative overall direct labor hour percentage will drop below 75
			 percent as a result of the phase-in period, the agency shall submit a phase-in
			 plan and include a description of the method that the agency will use to ensure
			 that, and the timeframe in which, the agency will meet the 75 percent direct
			 labor hour percentage requirement.
						(C)No requests
			 after project beginningA qualified nonprofit agency may not
			 request, and the Committee may not permit, a phase-in period for a project
			 after beginning work on that project.
						(4)Training hours
			 counted toward direct labor hoursFor purposes of computing the
			 direct labor hour percentage described in paragraph (11)(C) or (12)(C) of
			 section 2, a qualified nonprofit agency may count an hour that an employee
			 spends in training under section 105(a)(3)(B) or 106(b)(3), or in an
			 experiential learning option (including individualized training activities)
			 described in clause (i)(II) or (ii)(II) of section 106(d)(2)(E), as an hour of
			 direct labor under such paragraph (11)(C) or (12)(C), respectively.
					(5)Adjustments to
			 direct labor hour percentage countsTo be eligible for an
			 adjustment to a direct labor hour percentage count under paragraph (1) or (2),
			 a qualified nonprofit agency shall submit a request to the Committee. The
			 request shall contain information demonstrating that the agency meets such
			 requirements as the Committee shall establish with respect to the number of
			 employees of the agency that are outplaced or promoted as described in clause
			 (i), (ii), or (iii) of paragraph (1)(B), relative to the agency's years of
			 experience with the program carved out under this title, and the success rate
			 of the agency in making such outplacements or promotions. The Committee may
			 approve such a request for the second full fiscal year after the date of
			 enactment of the Javits-Wagner-O'Day and Randolph-Sheppard Modernization Act of
			 2008, and any subsequent fiscal year.
					(6)DefinitionIn
			 this subsection, the term commensurate wage means a commensurate
			 wage as described in section 14(c) of the Fair Labor Standards Act of 1938 (29
			 U.S.C. 214(c)).
					(h)Reviews and
			 monitoring
					(1)DutiesIn carrying out the Committee’s duties
			 under this title, the Committee shall conduct a review annually, and onsite
			 monitoring once every 2 years, for programs carried out through central
			 nonprofit agencies or by qualified nonprofit agencies under this title.
					(2)Procedures for
			 reviewsIn conducting an annual review under this subsection of a
			 program carried out through a central nonprofit agency or by a qualified
			 nonprofit agency, the Committee shall consider, at a minimum—
						(A)the process used
			 by the agency reviewed to determine the eligibility of employees with
			 significant disabilities;
						(B)the production of
			 products or provision of services by the agency;
						(C)the direct labor
			 hour percentage for the agency;
						(D)the goals
			 described in subsection (k) and the extent to which the agency has met such
			 goals;
						(E)reports, and
			 information supporting reports, prepared under sections 105(d)(2) and
			 106(e);
						(F)information filed
			 by the agency with the Internal Revenue Service, and budget, financial
			 management, and audit data; and
						(G)the agency's
			 activities in such other areas of inquiry as the Committee may consider to be
			 appropriate.
						(3)Procedures for
			 monitoringIn conducting monitoring under this subsection the
			 Committee shall—
						(A)conduct—
							(i)onsite visits,
			 including onsite reviews of records to verify that the central nonprofit agency
			 or qualified nonprofit agency involved is following the requirements of this
			 title;
							(ii)meetings with
			 the central nonprofit agency or qualified nonprofit agency;
							(iii)reviews of
			 individual case files, including eligibility determinations; and
							(iv)meetings with
			 staff and employees of the central nonprofit agency or qualified nonprofit
			 agency, including employees that are individuals who are blind or individuals
			 with other significant disabilities; and
							(B)determine whether the central nonprofit
			 agency or qualified nonprofit agency involved is complying with the reporting
			 requirements of this title, and meeting the goals described in subsection
			 (k).
						(4)NondisclosureFor
			 purposes of any review or monitoring carried out under this subsection the
			 Committee shall not disclose or require a central nonprofit agency or qualified
			 nonprofit agency to disclose the identity of, or any other personally
			 identifiable information related to, any individual participating in an
			 activity authorized under this title.
					(5)Availability on
			 websiteThe Committee shall make available to the public on the
			 Committee's website each report resulting from a review or monitoring carried
			 out under this subsection.
					(i)Enforcement
					(1)Sales
			 dataPursuant to section 3(h), not later than 90 days after the
			 date of enactment of the Javits-Wagner-O'Day and Randolph-Sheppard
			 Modernization Act of 2008, the Chairman of the Committee and the Administrator
			 of General Services shall enter into an agreement, under which the
			 Administrator, in consultation with the Chairman, shall identify and provide to
			 the Committee relevant sales data on sales of products and services through the
			 General Services Administration, to assist the Committee in identifying—
						(A)areas in which
			 the Committee and central nonprofit agencies shall target marketing of products
			 and services on the procurement list, to encourage entities of the Government
			 to purchase such products and services; and
						(B)training and
			 outreach opportunities regarding the procurement requirements specified in
			 section 104 and information about products and services on the procurement
			 list.
						(2)General
			 services administrationAt the request of the Committee, the
			 Inspector General of the General Services Administration shall assist the
			 Committee in determining if entities of the Government (in the executive
			 branch), central nonprofit agencies, and qualified nonprofit agencies are
			 complying with this title.
					(j)Information
			 collection and report
					(1)In
			 generalNot later than December 31 of the first full fiscal year
			 after the date of enactment of the Javits-Wagner-O'Day and Randolph-Sheppard Modernization
			 Act of 2008, and each December 31 thereafter, the Committee shall
			 collect information described in this subsection for the fiscal year ending the
			 preceding September 30, including the information provided by the central
			 nonprofit agencies and qualified nonprofit agencies in annual reports submitted
			 under sections 105(d)(2) and 106(e). The Committee shall prepare an overall
			 summary of the information collected under this subsection, including compiling
			 and preparing a summary of the information provided by the central nonprofit
			 agencies and qualified nonprofit agencies. The Committee shall annually prepare
			 and submit to the President and Congress a report that includes the overall
			 summary.
					(2)Collection of
			 information
						(A)Central
			 nonprofit agencies and qualified nonprofit agencies
							(i)RecordsCentral
			 nonprofit agencies, and qualified nonprofit agencies, receiving funds under
			 this title shall keep records prescribed by the Committee as required by this
			 title and shall participate in data collection as required by this title,
			 including data collection required for preparation of the reports described in
			 clause (ii). The Committee shall have access to such records of agencies
			 described in this subparagraph and to any other records of the agencies that
			 relate to activities of the agencies and compliance by the agencies with any
			 requirement of this title.
							(ii)ReportsThe
			 Committee shall require that each central nonprofit agency, and qualified
			 nonprofit agency, receiving funds under this title annually prepare and submit
			 to the Committee the reports described in sections 105(d)(2) and 106(e),
			 respectively.
							(B)CommitteeThe
			 Committee shall collect information to determine whether the purposes of this
			 title are being met and to assess the performance of programs carried out under
			 this title, including information related to audits, performance, and
			 compliance. In particular, the Committee shall collect and maintain audit
			 reports and Federal returns of organizations exempt from income tax submitted
			 by the central nonprofit agencies.
						(3)InformationThe
			 information required to be collected under this subsection and summarized for
			 the Committee report described in paragraph (1) shall include—
						(A)information
			 collected from central nonprofit agencies and qualified nonprofit agencies
			 pursuant to sections 105(d)(2) and 106(e), aggregated for the United
			 States;
						(B)(i)details on decisions,
			 about whether to add items to the procurement list, that take longer than 120
			 days from the time the central nonprofit agencies involved submit pricing
			 memoranda to the Committee; and
							(ii)justifications for any denials of
			 proposals for additions to the procurement list;
							(C)information on
			 the development of new markets for products and services of qualified nonprofit
			 agencies, including electronic commerce;
						(D)an analysis of
			 the direct and indirect impacts this title has on the small business
			 community;
						(E)a description of
			 the steps taken to minimize the negative impacts of the programs carried out
			 under this title on businesses, resellers, and manufacturing companies;
						(F)an analysis of
			 the progress of the central nonprofit agencies and qualified nonprofit agencies
			 in meeting the goals described in subsection (k); and
						(G)information on
			 the number of requests made of the Committee, and the number of responses made
			 by the Committee to requests, under section 552 of title 5, United States Code
			 (commonly known as the Freedom of Information Act); and
						(H)information on
			 other items as determined necessary by the Committee.
						(4)Submission of
			 reportNot later than February 28 of the fiscal year following
			 the fiscal year for which the Committee collects information for the Committee
			 report described in paragraph (1), the Committee shall submit the Committee
			 report to the President, the Committee on Government Reform and the Committee
			 on Education and the Workforce of the House of Representatives, and the
			 Committee on Homeland Security and Governmental Affairs and the Committee on
			 Health, Education, Labor, and Pensions of the Senate.
					(5)Availability on
			 websiteThe Committee shall make the Committee report available
			 to the public on the Committee's website.
					(6)NondisclosureFor
			 purposes of this subsection, and sections 105(d)(2) and 106(e), the Committee
			 shall not disclose or require a central nonprofit agency or qualified nonprofit
			 agency to disclose, and a central nonprofit agency shall not require a
			 qualified nonprofit agency to disclose, the identity of, or any other
			 personally identifiable information related to, any individual participating in
			 an activity authorized under this title.
					(7)Consequences
			 for failure to report
						(A)Qualified
			 nonprofit agenciesIf the Committee has not received the annual
			 report of a qualified nonprofit agency for a year under section 106(e), the
			 Committee may ban the agency from participating in activities carried out under
			 this title, or redistribute orders to other qualified nonprofit agencies, until
			 the Committee has received the report.
						(B)Central
			 nonprofit agenciesIf the Committee has not received the annual
			 report of a central nonprofit agency for a year under section 105(d)(2), the
			 Committee may suspend the agency's authority to collect or use a portion of the
			 fee authorized in section 105(a)(4)(J)(v), and may direct the use of the fee,
			 until the Committee has received the report.
						(k)GoalsNot
			 later than 1 year after the date of enactment of the Javits-Wagner-O'Day and
			 Randolph-Sheppard Modernization Act of 2008, the Committee, with the assistance
			 of the central nonprofit agencies and qualified nonprofit agencies, shall
			 establish goals for the combined results achieved by all entities participating
			 in activities authorized by this title with respect to performance indicators
			 including the following performance indicators:
					(1)Outplacement of
			 employees into competitive employment, as described in subsection
			 (g)(1)(B)(i).
					(2)Outplacement of
			 employees into self-employment described in subsection (g)(1)(B)(ii).
					(3)Promotion of
			 employees into supervisory and management positions within the qualified
			 nonprofit agency, as described in subsection (g)(1)(B)(iii).
					(4)Establishment of
			 wages for all employees that are individuals who are blind or individuals with
			 other significant disabilities, including individuals employed under special
			 certificates under section 14(c) of the Fair Labor Standards Act of 1938 (29
			 U.S.C. 214(c)), at a rate for each employee that is not less than the minimum
			 wage rate set forth in section 6(a)(1) of the Fair Labor Standards Act of 1938
			 (29 U.S.C. 206(a)(1)) during such employment.
					(l)Freedom of
			 Information ActThe Committee is subject to section 552 of title
			 5, United States Code (commonly known as the Freedom of Information
			 Act).
				(m)Amounts made
			 available from feesThe Committee may accept funds made available
			 from fees under section 105(f) and use the funds for the purposes of carrying
			 out activities described in subsection (a)(3), subsections (f) through (j), and
			 section 108 (relating to conducting planning, information collection, reviews,
			 monitoring, reporting, auditing, and enforcement of this title).
				104.Procurement
			 requirements for the governmentIf any entity of the Government intends to
			 procure any product or service on the procurement list, that entity shall, in
			 accordance with rules and regulations of the Committee, procure such product or
			 service, at the price established by the Committee, from a qualified nonprofit
			 agency for individuals who are blind or qualified nonprofit agency for
			 individuals with other significant disabilities if the product or service is
			 available within the period required by that Government entity. This section
			 shall not apply with respect to the procurement of any product that is
			 available for procurement from an industry established under chapter 307 of
			 title 18, United States Code, and that, under section 4124 of such title, is
			 required to be procured from such industry.
			105.Central
			 nonprofit agencies
				(a)In
			 general
					(1)Designation and
			 coordinationIn accordance with section 103(d) the Committee
			 shall designate a central nonprofit agency or agencies to facilitate the
			 distribution of orders to qualified nonprofit agencies as described in section
			 103(d). If the Committee designates more than 1 central nonprofit agency, the
			 central nonprofit agencies shall, to the maximum extent possible, as determined
			 by the Committee, coordinate activities authorized under this section.
					(2)Preferences and
			 facilitation of ordersIn facilitating the distribution of the
			 orders, each central nonprofit agency—
						(A)shall give
			 preference to qualified nonprofit agencies that—
							(i)meet the goals
			 described in section 103(k); and
							(ii)establish
			 partnerships with smaller qualified nonprofit agencies and small businesses,
			 particularly small businesses owned by individuals with disabilities;
							(B)may distribute
			 large orders of products and services among multiple qualified nonprofit
			 agencies; and
						(C)shall make the
			 decisions regarding the facilitation of distribution of orders among the
			 qualified nonprofit agencies available on a secured portion of the central
			 nonprofit agency's website, accessible only to individuals associated with the
			 qualified nonprofit agencies and the Committee.
						(3)Information,
			 assistance, training, and technical assistance
						(A)Information and
			 assistanceEach central nonprofit agency shall respond to
			 requests for information or assistance from qualified nonprofit agencies,
			 employees of such agencies that are individuals who are blind or individuals
			 with other significant disabilities, and businesses wanting to employ either of
			 such types of individuals, including—
							(i)requests for
			 information or assistance concerning expanding self-employment, business
			 ownership, and business development opportunities, and other types of
			 entrepreneurial employment opportunities for individuals who are blind, or
			 individuals with other significant disabilities, employed by qualified
			 nonprofit agencies;
							(ii)requests for
			 information or assistance concerning expanding and improving transition
			 services to facilitate the transition of students with disabilities from school
			 to employment;
							(iii)requests for
			 assistance or information on effective approaches to enhance informed choice in
			 employment, or provide person-centered community-based experiential learning
			 options, for individuals who are blind, or individuals with other significant
			 disabilities, employed by qualified nonprofit agencies;
							(iv)requests for
			 assistance in developing corrective action plans, improving financial
			 management procedures to correct material weaknesses identified during audits,
			 and filing Federal returns of organizations exempt from income tax;
							(v)requests for
			 assistance in developing and implementing effective data collection and
			 reporting systems that measure the outcomes of the activities authorized under
			 this title, and preparing reports for the Committee required under sections
			 103(j) and 106(e);
							(vi)requests for
			 information on effective approaches that enhance employment results for
			 individuals with disabilities, including conducting outreach and forming
			 partnerships with business and industry; and
							(vii)requests for
			 assistance on acquiring additional orders from the Federal Government and
			 expanding business lines.
							(B)Training and
			 technical assistanceEach central nonprofit agency shall develop
			 and provide State-specific, regional, and national training and technical
			 assistance concerning the employment of individuals who are blind or
			 individuals with other significant disabilities through qualified nonprofit
			 agencies, including—
							(i)facilitating
			 on-site and electronic information sharing using state-of-the-art Internet
			 technologies such as real-time on-line discussions, multipoint video
			 conferencing, and web-based audio/video broadcasts, on emerging topics that
			 affect—
								(I)the employment of
			 individuals who are blind or individuals with other significant disabilities;
			 and
								(II)activities
			 carried out under this title;
								(ii)providing
			 information on benefits planning, work incentives, and protections that exist
			 in benefits programs such as the supplemental security income program
			 established under title XVI of the Social Security Act (42 U.S.C. 1381 et
			 seq.), the disability insurance benefits program established under title II of
			 the Social Security Act (42 U.S.C. 401 et seq.), the Ticket to Work and
			 Self-Sufficiency Program established under 1148 of the Social Security Act (42
			 U.S.C. 1320b–19), and the Medicaid program established under title XVIII of the
			 Social Security Act (42 U.S.C. 1395 et seq.) that help beneficiaries work at a
			 higher level with fair compensation and still retain essential supports;
							(iii)providing
			 information and assistance in converting qualified nonprofit agencies providing
			 community rehabilitation programs to integrated community-based employment
			 providers, including supported employment, customized employment, and
			 self-employment providers;
							(iv)promoting
			 sharing of evidence-based and promising practices among qualified nonprofit
			 agencies;
							(v)providing
			 training to enhance upward mobility, self-employment, business ownership, and
			 business development opportunities, and other types of entrepreneurial
			 employment opportunities for individuals who are blind and individuals with
			 other significant disabilities, based on identified obstacles to employment and
			 solutions from data regarding experiential learning options described in
			 section 106(e)(2)(J), and related findings;
							(vi)enhancing
			 competitive employment options and outcomes for individuals with mental illness
			 and individuals with cognitive disabilities;
							(vii)enabling the
			 qualified nonprofit agencies to provide practical information on effective
			 approaches for business and industry to use in employing individuals with
			 disabilities, including the provision of reasonable accommodations;
							(viii)(I)coordinating—
									(aa)qualified nonprofit agency training,
			 experiential learning options, outplacement, and upward mobility activities,
			 for direct labor employees; with
									(bb)the activities of the one-stop
			 partners described in section 121(b) of the Workforce Investment Act of 1998
			 (29 U.S.C. 2841(b)) and agencies carrying out programs under the Rehabilitation
			 Act of 1973 (29 U.S.C. 701 et seq.); or
									(II)providing financial assistance directly
			 for the opportunities described in subclause (I)(aa);
								(ix)providing
			 information on other emerging workforce issues concerning the delivery of
			 publicly funded employment and training services and supports to assist
			 individuals who are blind and individuals with other significant disabilities
			 to enter the workforce, achieve improved employment results, and become
			 economically self-sufficient;
							(x)providing
			 training on how to reach goals described in section 103(k); and
							(xi)carrying out
			 other activities requested by the Committee or qualified nonprofit
			 agencies.
							(4)Administrative
			 dutiesEach central nonprofit agency shall—
						(A)represent the
			 interests of the qualified nonprofit agencies;
						(B)evaluate the
			 qualifications and capabilities of the qualified nonprofit agencies associated
			 with the central nonprofit agency and provide the Committee with pertinent data
			 concerning the qualified nonprofit agencies, their status as qualified
			 nonprofit agencies, their manufacturing or service capabilities, and other
			 information as required by the Committee;
						(C)obtain such
			 procurement information relating to Federal contracting activities as is
			 required by the Committee to—
							(i)determine the
			 suitability of a product or service proposed to the Committee for addition to
			 the procurement list;
							(ii)establish an
			 initial fair market price for a product or service proposed for addition to the
			 procurement list or make a change in the fair market price;
							(iii)recommend to
			 the Committee suitable products or services for procurement from the qualified
			 nonprofit agencies; and
							(iv)recommend to the
			 Committee initial fair market prices for products or services proposed for
			 addition to the procurement list;
							(D)collect and
			 maintain the necessary records and data for qualified nonprofit agencies to
			 distribute orders, and collect and maintain audit reports and Federal returns
			 of organizations exempt from income tax submitted by the qualified nonprofit
			 agencies;
						(E)oversee and
			 assist qualified nonprofit agencies to ensure compliance with contract terms in
			 furnishing a product or a service and compliance with this title, including
			 appropriate regulations;
						(F)recommend price
			 changes with appropriate justification for products or services on the
			 procurement list for which the central nonprofit agency has distributed
			 orders;
						(G)submit initial
			 certifications for qualified nonprofit agencies;
						(H)assist the
			 Committee to obtain and review the annual certification for each of the
			 qualified nonprofit agencies for the most recent full fiscal year;
						(I)promote position
			 vacancies within the Federal Government to individuals who are blind, or
			 individuals with other significant disabilities, that are employed by the
			 qualified nonprofit agencies; and
						(J)perform other
			 nongovernmental administrative functions, subject to the oversight and
			 direction of the Committee, including—
							(i)carrying out
			 communications and public relations activities to increase Government and
			 public awareness of this title, in accordance with the strategic plan described
			 in section 103(a)(3);
							(ii)carrying out
			 research and pilot programs and demonstration projects to determine the impact
			 of activities on individuals who are blind and individuals with other
			 significant disabilities;
							(iii)gathering data
			 and reports from qualified nonprofit agencies in accordance with sections
			 103(j) and 106(e)(1) to determine if the agencies have met the goals described
			 in section 103(k);
							(iv)assisting the
			 Committee in carrying out reviews and monitoring and preparing reports, in
			 accordance with section 103; and
							(v)collecting a fee
			 of up to 4 percent of the amount of each contract for an order awarded to the
			 qualified nonprofit agencies associated with the central nonprofit agency, for
			 facilitating their participation in activities carried out under this
			 title.
							(b)Initial
			 designation
					(1)Eligible
			 entitiesTo be eligible to be designated as a central nonprofit
			 agency under section 103(d) (and distribute orders of the Government through
			 direct allocation, subcontract, or any other means) a nonprofit agency shall
			 have—
						(A)experience and
			 expertise in administering and facilitating the distribution of Government
			 contracts;
						(B)experience and
			 expertise in providing training and technical assistance to individuals with
			 disabilities, nonprofit agencies, and businesses;
						(C)documented
			 experience with and knowledge about—
							(i)supported
			 employment, vocational training, customized employment, self-employment, and
			 other types of entrepreneurial employment opportunities and outcomes for
			 individuals with disabilities;
							(ii)providing
			 transition services for students with disabilities; and
							(iii)assistive
			 technology; and
							(D)the expertise
			 necessary to identify the additional data elements needed to provide
			 comprehensive reports on activities and outcomes of the qualified nonprofit
			 agencies authorized under section 106(e), and experience in utilizing data to
			 prepare annual reports.
						(2)Application and
			 assurancesTo be eligible to be designated as a central nonprofit
			 agency under section 103(d), an agency shall submit an application to the
			 Committee at such time, in such manner, and containing such information as the
			 Committee may require. The agency shall include in the application satisfactory
			 assurances that—
						(A)the agency will
			 establish clear priorities through annual and 3-year program and financial
			 planning objectives for fulfilling the requirements of subsection (a), and
			 meeting the overall strategic plan responsibilities and goals of the Committee
			 pursuant to subsections (a)(3) and (k) of section 103(a)(3) that are related or
			 pertinent to activities authorized or compliance required under this title, and
			 a work plan for carrying out the responsibilities and achieving the goals,
			 including responsibilities relating to the types of services to be
			 provided;
						(B)the agency will
			 use sound organizational and personnel assignment practices, including making
			 nondiscriminatory decisions to employ and advance in employment qualified
			 individuals who are blind and qualified individuals with other significant
			 disabilities throughout the agency on the same terms and conditions required
			 with respect to the employment of individuals with disabilities under section
			 503 of the Rehabilitation Act of 1973 (29 U.S.C. 793);
						(C)the agency will
			 practice sound fiscal management; and
						(D)the agency will
			 conduct annual self-evaluations, prepare an annual report, and maintain records
			 adequate to measure performance with respect to the goals described in section
			 103(k), that contain information, including information regarding—
							(i)the extent to
			 which the agency is meeting the goals;
							(ii)the number and
			 types of individuals who are blind, or individuals with other significant
			 disabilities, receiving employment and other services through the
			 agency;
							(iii)the types of
			 training, technical assistance, and other services provided through the agency
			 and the number of individuals who are blind or individuals with other
			 significant disabilities receiving each type of service;
							(iv)the sources and
			 amounts of funding for the agency, other than funding provided through this
			 title; and
							(v)the number of
			 individuals who are blind, or individuals with other significant disabilities,
			 who are employed by or are subcontractors of the agency, including the number
			 who are in management, are in decisionmaking positions, or are subcontractors
			 trained by the agency.
							(c)Maintaining
			 designation
					(1)In
			 generalTo maintain its designation each central nonprofit agency
			 shall comply with the requirements of this subsection.
					(2)Specific
			 qualificationsIn addition to meeting the requirements of
			 subsection (b), each central nonprofit agency shall—
						(A)comply with the
			 applicable compensation, employment, and occupational health and safety
			 standards prescribed by the Secretary of Labor, including procedures to
			 encourage filling of vacancies within the agency by promotion of qualified
			 employees that are individuals who are blind or individuals with other
			 significant disabilities;
						(B)comply with
			 directives or requests issued by the Committee in furtherance of the objectives
			 of this title, including regulations issued under this title;
						(C)make the agency's
			 records, pertinent to activities authorized or compliance required under this
			 title, available for inspection at any reasonable time by representatives of
			 the Committee or an entity representing the Committee;
						(D)in a case in
			 which the central nonprofit agency is authorized to supply products or
			 services, maintain records of direct labor hours performed for the agency by
			 each worker pursuant to subparagraph (E) of section 106(d)(2);
						(E)(i)have a financial audit
			 performed by an independent accountant;
							(ii)in the case of a central nonprofit
			 agency that is required to file a Federal return of organization exempt from
			 income tax, file such a return;
							(iii)in the case of a central
			 nonprofit agency that receives a Federal award under this title in an annual
			 amount that is not less than the amount specified by the Director of the Office
			 of Management and Budget as described in section 7502(a)(1)(A) of title 31,
			 United States Code, comply with the Single Audit Act of 1984 and the amendments
			 made by that Act; and
							(iv)submit to the Committee copies of
			 reports of audits, and returns, described in this subparagraph;
							(F)ensure that
			 Federal returns of organizations exempt from income tax reflect all material
			 correcting adjustments that have been identified in accordance with generally
			 accepted accounting principles;
						(G)adopt and comply
			 with the Internal Revenue Service regulations relating to excess benefit
			 transactions, issued under section 4958 of the Internal Revenue Code of 1986;
			 and
						(H)comply with
			 assurances made under subsection (b)(2).
						(d)Reviews,
			 monitoring, reporting, and auditing
					(1)AccessEach
			 central nonprofit agency shall give the Committee access, for the purpose of
			 reviews, monitoring, and audits and examinations, to any records maintained by
			 the central nonprofit agency that may be related or pertinent to activities
			 authorized or compliance required under this title.
					(2)Annual
			 report
						(A)In
			 generalNot later than December 1 of the first full fiscal year
			 after the date of enactment of the Javits-Wagner-O'Day and Randolph-Sheppard Modernization
			 Act of 2008, and each December 1 thereafter, each central
			 nonprofit agency shall report data for the fiscal year ending the preceding
			 September 30 and provide an annual report to the Committee to enable the
			 Committee to prepare the Committee report described in section 103(j). If the
			 agency has the capability, the agency shall report the data and provide the
			 agency report electronically.
						(B)ContentsSuch
			 agency report shall include—
							(i)information
			 collected from qualified nonprofit agencies associated with the central
			 nonprofit agency pursuant to section 106(e), aggregated for the central
			 nonprofit agency;
							(ii)information
			 about the associated qualified nonprofit agencies, aggregated for the central
			 nonprofit agency, consisting of—
								(I)information on
			 the number of oral presentations given at Committee meetings described in
			 section 106(e)(2)(A) by businesses, resellers, and manufacturing
			 companies;
								(II)a comparison of
			 sales of items under this title by the qualified nonprofit agencies to sales of
			 similar items through Government contracts with small businesses; and
								(III)information
			 on—
									(aa)the frequency of
			 the provision of, and the nature of, the training or technical assistance
			 described in section 106(e)(2)(C) and provided to employees of the qualified
			 nonprofit agencies who are blind, employees of the agencies with other
			 significant disabilities, other employees of the agencies, and
			 businesses;
									(bb)participation in
			 information, assistance, training, or technical assistance activities,
			 described in section 106(e)(2)(C), by businesses; and
									(cc)total number of
			 appeals of determinations described in section 103(b)(2)(D)(i);
									(iii)information
			 about the associated qualified nonprofit agencies, disaggregated by State,
			 consisting of—
								(I)information on
			 sales under this title;
								(II)information on
			 the number of employees (and of direct labor employees) that are individuals
			 who are blind or individuals with other significant disabilities, disaggregated
			 for each State as described in section 106(e)(2)(D)(i);
								(III)information on
			 the number of individuals described in section 106(e)(2)(E); and
								(IV)information on
			 wages and benefits, including the information described in section
			 106(e)(2)(F);
								(iv)information
			 about the central nonprofit agency, consisting of—
								(I)information on
			 assets, liabilities, and reserves, and income generated by the endowment fund
			 disclosed in subsection (e);
								(II)a summary of an
			 analysis of economic impact studies performed by the central nonprofit agency
			 on businesses, resellers, and manufacturing companies when determining if
			 services and products should be proposed to the Committee for addition to the
			 procurement list;
								(III)information on
			 the results of any demonstration projects conducted under section 107 in which
			 the central nonprofit agency participated; and
								(IV)information on
			 whether the central nonprofit agency had audits, or filed returns, described in
			 section 106(e)(2)(L); and
								(v)information on
			 other items as determined necessary by the Committee.
							(3)Availability on
			 websiteThe central nonprofit agency shall make the agency report
			 available to the public on the agency's website.
					(e)Endowment
			 funds
					(1)EstablishmentEach
			 central nonprofit agency is authorized, using a portion of the fees collected
			 under subsection (a)(4)(J)(v), to establish a Javits-Wagner-O'Day Endowment
			 Fund as a permanent endowment fund, to enable the central nonprofit agency to
			 provide information, assistance, training, and technical assistance under
			 subsection (a)(3).
					(2)Types of
			 investmentsThe central nonprofit agency may invest amounts in
			 the endowment fund in instruments and securities offered through 1 or more
			 cooperative service organizations of operating educational organizations under
			 section 501(f) of the Internal Revenue Code of 1986, or in low-risk instruments
			 and securities in which a regulated insurance company may invest under the laws
			 of the State in which the central nonprofit agency is located.
					(3)ManagementIn
			 managing the investments of the endowment fund, the central nonprofit agency
			 shall exercise the judgment and care, under the prevailing circumstances, that
			 a person of prudence, discretion, and intelligence would exercise in the
			 management of that person's own business affairs.
					(4)LimitationsThe
			 central nonprofit agency may not invest amounts in the endowment fund in real
			 estate, or in instruments or securities issued by an organization in which an
			 executive officer or member of the central nonprofit agency is a controlling
			 shareholder, director, or owner within the meaning of securities laws (as
			 defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C.
			 78c(a))) and other applicable laws. The central nonprofit agency may not assign
			 amounts in, hypothecate, encumber, or create a lien on the endowment fund
			 without specific written authorization of the Committee.
					(5)Withdrawals and
			 expenditures
						(A)In
			 generalExcept as provided in subparagraph (B), the central
			 nonprofit agency may not withdraw or expend any amount in the endowment
			 fund.
						(B)Withdrawal for
			 necessary expensesExcept as provided in subparagraph (E), the
			 central nonprofit agency may, each fiscal year, withdraw or expend not more
			 than 50 percent of the income generated by the endowment fund for the prior
			 fiscal year to provide information, assistance, training, and technical
			 assistance under subsection (a)(3).
						(C)No commercial
			 purposesThe central nonprofit agency may not withdraw or expend
			 the income generated by the endowment fund for any commercial purpose.
						(D)Maintenance of
			 recordsEach fiscal year, the central nonprofit agency shall
			 maintain records of the income generated by the endowment fund for the prior
			 fiscal year and shall include the amount of the income in the Committee report
			 under subsection (d)(2)(B)(iv)(I).
						(E)Exception to
			 withdrawal limitThe Committee may permit the central nonprofit
			 agency to withdraw or expend a portion of the amounts in the endowment fund in
			 excess of 50 percent of the income generated by the endowment fund for the
			 prior fiscal year if the agency demonstrates, to the Committee's satisfaction,
			 that such withdrawal or expenditure is necessary because of—
							(i)a financial
			 emergency, such as a pending insolvency or temporary liquidity problem;
							(ii)a natural
			 disaster or similarly dangerous situation; or
							(iii)another unusual
			 occurrence or exigent circumstance.
							(6)Redistribution
			 of feeAfter providing notice and an opportunity for a hearing,
			 the Committee is authorized to request that the central nonprofit agency
			 deposit additional funding, in excess of the portion described in paragraph
			 (1), from the fees collected under subsection (a)(4)(J)(v) into the endowment
			 fund if the central nonprofit agency—
						(A)makes a
			 withdrawal or expenditure of an amount in the endowment fund that is not
			 consistent with this subsection;
						(B)fails to comply
			 with the investment standards and limitations described in this subsection;
			 or
						(C)fails to account
			 properly to the Committee concerning the investment of, or a withdrawal or
			 expenditure of, an amount in the endowment fund.
						(7)DefinitionsIn
			 this section:
						(A)Endowment
			 fundThe term endowment fund means a fund
			 established and maintained pursuant to this subsection by a central nonprofit
			 agency, for the purpose of generating income to provide services under
			 subsection (a).
						(B)IncomeThe
			 term income, used with respect to an endowment fund under this
			 subsection, means an amount equal to the dividends and interest accruing from
			 investments of amounts in such fund.
						(f)Committee portion of feesThe central nonprofit agencies shall make
			 available to the Committee 5 percent of the fees collected under subsection
			 (a)(4)(J)(v), but the agencies, collectively, shall not make available more
			 than a total of $5,000,000 from such fees to the Committee for a fiscal year.
			 The Committee shall use the funds made available under this paragraph as
			 described in section 103(m).
				(g)Corrective
			 action plan and sanctions
					(1)Corrective
			 action planIf the Committee determines that a central nonprofit
			 agency fails to comply with the requirements of this title, or to make progress
			 toward carrying out the agency's duties under this title, not later than 90
			 days after making that determination, the Committee shall assist the agency,
			 through technical assistance or other means, to develop a corrective action
			 plan, for the year following the date of the determination.
					(2)Sanctions for
			 noncompliance with plan
						(A)First
			 yearIf the Committee determines that the central nonprofit
			 agency fails to develop and comply with a corrective action plan described in
			 paragraph (1) for a year, the Committee shall—
							(i)partially or
			 completely suspend the agency's authority to collect or use the fee authorized
			 in subsection (a)(4)(J)(v), and shall direct the use of the fee, until the
			 central nonprofit agency develops and complies with such a plan; or
							(ii)establish a
			 proportion of the fee authorized in subsection (a)(4)(J)(v) that may be used
			 for indirect costs, and establish a proportion of the fee that shall be
			 deposited in the endowment fund authorized in subsection (e) and used for
			 information, assistance, training, and technical assistance under subsection
			 (a)(3), for the following year.
							(B)Second
			 yearIf the Committee determines that the central nonprofit
			 agency fails to develop and comply with the corrective action plan for 2
			 consecutive years, the Committee shall suspend the agency's designation as a
			 central nonprofit agency for the following year, including suspension of
			 authority to collect or use the fee authorized in subsection (a)(4)(J)(v), and
			 shall direct the use of the fee for that year.
						(C)Third
			 year
							(i)In
			 generalIf the Committee determines that the central nonprofit
			 agency fails to develop and comply with the corrective action plan for 3
			 consecutive years, the Committee shall designate a new central nonprofit
			 agency.
							(ii)Impact of
			 redesignationIf the Committee designates a new agency to replace
			 a former central nonprofit agency under clause (i), the former agency may not
			 apply for designation as a central nonprofit agency under this title
			 until—
								(I)5 years after the
			 date of the designation of the new agency; and
								(II)the former
			 agency demonstrates that it has complied with the corrective action
			 plan.
								(3)Egregious
			 violation at any timeIf the Committee determines that the
			 central nonprofit agency has committed an egregious violation of this title,
			 the Committee shall suspend the agency's designation as a central nonprofit
			 agency, including suspension of authority to collect or use the fee authorized
			 in subsection (a)(4)(J)(v), and shall direct the use of the fee.
					(4)Appeals
			 proceduresThe Committee shall establish appeals procedures for
			 central nonprofit agencies that are determined to—
						(A)have failed to
			 comply or make progress as described in paragraph (1);
						(B)have failed to
			 develop and comply with a corrective action plan under paragraph (2); or
						(C)have committed an
			 egregious violation of this title, as described in paragraph (3).
						(5)Committee
			 actionAs part of the annual reports required under section
			 103(j), the Committee shall describe each action taken under paragraph (1),
			 (2), or (3) and the outcomes of each such action.
					(6)Public
			 notificationThe Committee shall notify the public of each action
			 taken by the Committee under paragraph (1), (2), or (3) by making available
			 information about the action on the website of the Committee. As a part of such
			 notification, the Committee shall describe each such action taken under
			 paragraph (1), (2), or (3) and the outcomes of each such action.
					(7)Rule of
			 constructionNothing in this
			 section shall be construed to require the Committee to sanction a central
			 nonprofit agency (including designating a new agency to replace a central
			 nonprofit agency) upon enactment of the Javits-Wagner-O'Day and
			 Randolph-Sheppard Modernization Act of 2008.
					106.Qualified
			 nonprofit agencies
				(a)In
			 generalIn accordance with section 103(d), the central nonprofit
			 agencies shall facilitate the distribution of orders of the Government for
			 products and services on the procurement list among qualified nonprofit
			 agencies for individuals who are blind and qualified nonprofit agencies for
			 individuals with other significant disabilities.
				(b)DutiesThe
			 qualified nonprofit agencies that receive such orders shall—
					(1)fulfill the
			 requirements of the orders from the Government for products and
			 services;
					(2)provide
			 employment for individuals who are blind or individuals with other significant
			 disabilities; and
					(3)provide skill
			 development, training, technical assistance, and experiential learning options
			 to help such employees maintain, regain, or advance in employment—
						(A)with the
			 assistance of the central nonprofit agencies pursuant to subparagraphs (A) and
			 (B) of section 105(a)(3), one-stop partners described in section 121(b) of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2841(b)), and agencies carrying out
			 programs under the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.);
			 and
						(B)to meet the goals
			 described in section 103(k).
						(c)Initial
			 qualificationIn order to be qualified as a qualified nonprofit
			 agency under this title, a nonprofit agency shall submit an application to a
			 central nonprofit agency at such time, in such manner, and containing such
			 information as the central nonprofit agency or the Committee shall require, and
			 shall meet the following requirements:
					(1)Documents of
			 privately incorporated nonprofit agencyA privately incorporated
			 nonprofit agency shall submit to the Committee through the associated central
			 nonprofit agency the following documents, transmitted with a letter signed by a
			 chief executive or other officer of the corporation:
						(A)A copy of the
			 articles of incorporation, showing the date of filing and the signature of an
			 appropriate State official.
						(B)A copy of the
			 bylaws for the corporation, certified by an officer of the corporation.
						(C)If the articles
			 of incorporation or bylaws do not include wording to the effect that no part of
			 the net income of the nonprofit agency may inure to the benefit of any
			 shareholder or other individual, 1 of the following:
							(i)A certified copy
			 of the State statute under which the nonprofit agency was incorporated that
			 includes wording to the effect that no part of the net income of the nonprofit
			 agency may inure to the benefit of any shareholder or other individual.
							(ii)A copy of a
			 resolution approved by the governing body of the corporation, certified by an
			 officer of the corporation, with wording to the effect that no part of the net
			 income of the nonprofit agency may inure to the benefit of any shareholder or
			 other individual.
							(2)Documents of
			 State-owned or State-operated nonprofit agencyA State-owned or
			 State-operated nonprofit agency, or a nonprofit agency established or
			 authorized by a State statute other than the State corporation laws and not
			 privately incorporated, shall submit to the Committee through the associated
			 central nonprofit agency 1 of the following documents, transmitted with a
			 letter signed by an official of the agency that directs the operations of the
			 nonprofit agency or, in the case of a State-owned nonprofit agency, an officer
			 of the agency, as applicable:
						(A)A certified true
			 copy of the State statute establishing or authorizing qualified nonprofit
			 agencies for individuals who are blind or qualified nonprofit agencies for
			 individuals with other significant disabilities.
						(B)(i)In the case of a
			 State-owned nonprofit agency, a certified true copy of the corporation
			 bylaws.
							(ii)In the case of a State or local
			 government agency, a certified true copy of implementing regulations, operating
			 procedures, notice of establishment of the nonprofit agency, or other similar
			 documents.
							(3)AssurancesThe
			 agency shall include in the application satisfactory assurances that—
						(A)the agency will
			 establish clear priorities through annual and 3-year program and financial
			 planning objectives for fulfilling the requirements of subsections (a) and (b),
			 and meeting the overall strategic plan responsibilities and goals of the
			 Committee pursuant to subsections (a)(3) and (k) of section 103 that are
			 related or pertinent to activities authorized or compliance required under this
			 title, and a work plan for carrying out the responsibilities and achieving the
			 goals, including responsibilities relating to the types of services to be
			 provided;
						(B)the agency will
			 use sound organizational and personnel assignment practices, including making
			 nondiscriminatory decisions to employ and advance in employment qualified
			 individuals with significant disabilities throughout the agency on the same
			 terms and conditions required with respect to the employment of individuals
			 with disabilities under section 503 of the Rehabilitation Act of 1973 (29
			 U.S.C. 793);
						(C)the agency will
			 practice sound fiscal management; and
						(D)the agency will
			 conduct annual self-evaluations, prepare an annual report, and maintain records
			 adequate to measure performance with respect to the goals described in section
			 103(k), that contain information, including information regarding—
							(i)the extent to
			 which the agency is meeting the goals;
							(ii)the number and
			 types of individuals who are blind, or individuals with other significant
			 disabilities, receiving employment and other services through the
			 agency;
							(iii)the number of
			 individuals who are blind or individuals with other significant disabilities
			 that received training, technical assistance or other services, and the type of
			 services they received;
							(iv)the sources and
			 amounts of funding for the agency, other than funding provided through this
			 title; and
							(v)the number of
			 individuals who are blind, or individuals with other significant disabilities,
			 who are employed by or are subcontractors of the agency, including the number
			 who are in management, are in decisionmaking positions, or are subcontractors
			 trained by the agency.
							(d)Maintaining
			 qualification
					(1)In
			 generalTo maintain its qualification each qualified nonprofit
			 agency shall comply with the requirements of this subsection. In addition, each
			 qualified nonprofit agency shall submit to the associated central nonprofit
			 agency by November 1 of each year, 2 completed copies of the annual
			 certification described in subparagraph (G) or (H) of section 105(a)(4)
			 covering the preceding full fiscal year. If the agency has the capability, the
			 agency shall submit the copies of the certification electronically.
					(2)Specific
			 qualificationsIn addition to meeting the requirements of
			 subsection (c), each nonprofit agency shall—
						(A)furnish products
			 or services in strict accordance with Government orders;
						(B)comply with the
			 applicable compensation, employment, and occupational health and safety
			 standards prescribed by the Secretary of Labor, including procedures to
			 encourage filling of vacancies within the agency by promotion of qualified
			 employees that are individuals who are blind or individuals with other
			 significant disabilities;
						(C)comply with
			 directives or requests issued by the Committee in furtherance of the objectives
			 of this title, including regulations issued under this title;
						(D)(i)make the agency's
			 records, pertinent to activities authorized or compliance required under this
			 title, available for inspection at any reasonable time by representatives of
			 the Committee or the central nonprofit agency associated with the nonprofit
			 agency, or by an entity representing the Committee or central nonprofit agency;
			 and
							(ii)if the agency has the capability,
			 make the records available electronically;
							(E)maintain records
			 of direct labor hours performed for the agency by each worker,
			 including—
							(i)for individuals
			 who are blind—
								(I)a file for each
			 such individual performing direct labor that contains a written report
			 reflecting visual acuity and field of vision of each eye, with best correction,
			 signed by a person licensed to evaluate such acuity and field of vision, or a
			 certification of blindness by a State or local government entity; and
								(II)within the file,
			 information pertaining to the individual—
									(aa)describing 2 or
			 more experiential learning options, provided to the individual for not less
			 than 2 weeks of each year for which the agency employs the individual;
									(bb)reporting on the
			 experience provided through the experiential learning options, including goals
			 for creating individualized employment results based on the unique strengths,
			 resources, priorities, concerns, abilities, capabilities, interests, and
			 informed choice of the individual;
									(cc)describing
			 individualized training activities offered that the employee participates in to
			 try to achieve the desired individualized employment results; and
									(dd)describing an
			 overall assessment of the experience, identifying the data described in
			 subsection (e)(2)(J); and
									(III)within the
			 file, an annual report based on information described in subclause (II),
			 describing the ability of the individual to engage in competitive employment,
			 which shall be prepared and signed by an individual qualified by training or
			 experience to determine that ability; and
								(ii)for individuals
			 with other significant disabilities—
								(I)a file for each
			 such individual performing direct labor with a written report signed by a
			 licensed physician, psychiatrist, or qualified psychologist, reflecting the
			 nature and extent of each disability that causes such individual to qualify as
			 a individual with another significant disability, or a certification of each
			 such disability by a State or local government entity;
								(II)within the file,
			 information pertaining to the individual—
									(aa)describing 2 or
			 more experiential learning options, provided to the individual for not less
			 than 2 weeks of each year for which the agency employs the individual;
									(bb)reporting on the
			 experience provided through the experiential learning options, including goals
			 for creating individualized employment results based on the unique strengths,
			 resources, priorities, concerns, abilities, capabilities, interests, and
			 informed choice of the individual;
									(cc)describing
			 individualized training activities offered that the employee participates in to
			 try to achieve the desired individualized employment results; and
									(dd)describing an
			 overall assessment of the experience, identifying the data described in
			 subsection (e)(2)(J); and
									(III)within the
			 file, annual reports based on information described in subclause (II),
			 describing the ability of the individual to engage in competitive employment,
			 which shall be prepared and signed by an individual qualified by training and
			 experience to evaluate the work potential, interests, aptitudes, and abilities
			 of individuals with disabilities and shall normally consist of—
									(aa)for individuals
			 who have been employed by the qualified nonprofit agency for less than 2 years,
			 a preadmission evaluation and (if appropriate) 1 annual reevaluation; or
									(bb)for individuals
			 who have been employed by the qualified nonprofit agency for not less than 2
			 years, at least the 2 most recent annual reevaluations;
									(F)maintain an
			 ongoing training and placement program, operated by or for the agency,
			 that—
							(i)shall include
			 liaison with entities providing appropriate community services such as the
			 one-stop partners described in section 121(b) of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2841(b)), agencies carrying out programs under the
			 Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), employer groups, and
			 others; and
							(ii)shall assist
			 those individuals that are determined to be capable and desirous of competitive
			 employment in obtaining such employment;
							(G)upon receipt of
			 payment by the Government for products or services furnished under the program
			 carried out under this title, pay to the central nonprofit agency a fee in
			 accordance with section 105(a)(4)(J)(v);
						(H)(i)in the case of a
			 qualified nonprofit agency that receives a Federal award under this title in an
			 annual amount that is not less than $1,000,000, have an audit performed by an
			 independent accountant;
							(ii)in the case of a qualified
			 nonprofit agency that is required to file a Federal return of organization
			 exempt from income tax, file such a return;
							(iii)in the case of a qualified
			 nonprofit agency that receives a Federal award under this title in an annual
			 amount that is not less than the amount specified by the Director of the Office
			 of Management and Budget as described in section 7502(a)(1)(A) of title 31,
			 United States Code, comply with the Single Audit Act of 1984 and the amendments
			 made by that Act; and
							(iv)submit to the associated central
			 nonprofit agency copies of reports of audits, and returns, described in this
			 subparagraph;
							(I)ensure that
			 Federal returns of organizations exempt from income tax reflect all material
			 correcting adjustments that have been identified in accordance with generally
			 accepted accounting principles;
						(J)adopt and comply
			 with the Internal Revenue Service regulations relating to intermediate
			 sanctions, issued under section 4958 of the Internal Revenue Code of 1986;
			 and
						(K)comply with
			 assurances made under subsection (c)(3).
						(3)Application of
			 provisionsAn entity that is a qualified nonprofit agency on the
			 date of enactment of the Javits-Wagner-O'Day
			 and Randolph-Sheppard Modernization Act of 2008 shall not be
			 required to establish eligibility in accordance with subsection (c) but shall
			 be required to maintain eligibility in accordance with this subsection.
					(e)Annual
			 report
					(1)In
			 generalNot later than November 1 of the first full fiscal year
			 after the date of enactment of the Javits-Wagner-O'Day and Randolph-Sheppard Modernization
			 Act of 2008, and each November 1 thereafter, each qualified
			 nonprofit agency shall report data for the fiscal year ending the preceding
			 September 30 and provide an annual report to the Committee, through the
			 associated central nonprofit agency, to enable the Committee to prepare the
			 Committee report described in section 103(j). If the qualified nonprofit agency
			 has the capability, the agency shall report the data and provide the agency
			 report electronically.
					(2)ContentsSuch
			 agency report shall include information, for the qualified nonprofit
			 agency—
						(A)on procurement,
			 including—
							(i)how long it took
			 for an item produced or provided by the qualified nonprofit agency to be added
			 to the procurement list from the time the associated central nonprofit agency
			 sent a pricing memorandum to the Committee;
							(ii)the number of
			 such items proposed to be added to the procurement list that were
			 denied;
							(iii)justifications
			 for price changes and other modifications to products and services of the
			 qualified nonprofit agency on the procurement list;
							(iv)total number of
			 appeals by the qualified nonprofit agency of determinations described in
			 section 103(b)(2)(D)(i); and
							(v)the number of,
			 and information identifying, the products and services of the qualified
			 nonprofit agency on the procurement list that have not been purchased in the
			 last 12, 24, and 36 months;
							(B)on sales
			 (including sales through base supply stores) under this title, including total
			 sales and sales disaggregated by products and services;
						(C)on participation
			 in information, assistance, training, or technical assistance activities
			 offered by the associated central nonprofit agency, including information
			 on—
							(i)that
			 participation, in total and disaggregated by employees who are blind, employees
			 with other significant disabilities, and other employees of the qualified
			 nonprofit agency; and
							(ii)that
			 participation, in total and disaggregated—
								(I)by training,
			 technical assistance, and rehabilitation activities;
								(II)by topic;
			 and
								(III)by method of
			 delivery (such as through videos, seminars, or web-based technologies);
								(D)(i)on the number of
			 employees that are individuals who are blind or individuals with other
			 significant disabilities, disaggregated—
								(I)by disability type;
								(II)by whether the individuals involved are
			 veterans, persons transitioning from institutions or schools, students,
			 individuals acquiring disabilities as adults, or members of other populations;
			 or
								(III)by demographic information; and
								(ii)on the number of direct labor
			 employees that are individuals who are blind or individuals with other
			 significant disabilities, disaggregated as described in clause (i);
							(E)on the number of
			 individuals who are blind or individuals with other significant disabilities
			 that were outplaced or advanced in employment within the qualified nonprofit
			 agency;
						(F)on wages and
			 benefits, including information on—
							(i)average wages of
			 direct labor employees, for individuals who are blind, individuals with other
			 significant disabilities, and individuals who do not have significant
			 disabilities;
							(ii)average wages
			 and total number of direct labor employees, for individuals who are blind
			 making commensurate wages, individuals with other significant disabilities
			 making commensurate wages, and individuals who do not have significant
			 disabilities;
							(iii)average wages
			 and total number of direct labor employees, for individuals who are blind
			 making commensurate wages at less than the minimum wage rate, individuals with
			 other significant disabilities making commensurate wages at less than the
			 minimum wage rate, and individuals who do not have significant disabilities,
			 making commensurate wages at less than the minimum wage rate; and
							(iv)the percentage
			 increase in wages, for each group of employees described in clauses (i) through
			 (iii), compared to the wage for that group in each of the preceding 2
			 years;
							(G)on the number of
			 contracts of the qualified nonprofit agency with—
							(i)other qualified
			 nonprofit agencies;
							(ii)other nonprofit
			 agencies;
							(iii)small
			 businesses; and
							(iv)small businesses
			 owned by individuals with disabilities, disaggregated by whether the individual
			 with a disability was an employee of, and trained by, a qualified nonprofit
			 agency;
							(H)the costs
			 incurred under this title by the qualified nonprofit agency preparing the
			 report to conduct administration, and provide assessment services, counseling
			 and guidance, and other direct services;
						(I)(i)development of new
			 employment opportunities for employees that are individuals who are blind or
			 individuals with other significant disabilities, including opportunities
			 through—
								(I)electronic commerce;
								(II)subcontracting by the qualified
			 nonprofit agency to employees that are individuals who are blind, or
			 individuals with other significant disabilities, trained by the agency;
								(III)outplacement (as provided for in clause
			 (i) or (ii) of section 103(g)(1)(B)); and
								(IV)promotion (as provided for in section
			 103(g)(1)(B)(iii);
								(ii)the success rate for the
			 opportunities described in each of subclauses (I) through (IV) of clause (i);
			 and
							(iii)the number of jobs lost by the
			 qualified nonprofit agency during the fiscal year covered by the report;
							(J)on data regarding
			 experiential learning options—
							(i)describing
			 obstacles that individuals who are blind or individuals with other significant
			 disabilities participating in the options encountered while trying to achieve
			 desired employment results and describing whether the obstacles were overcome;
			 and
							(ii)describing
			 strategies, solutions, and methods of individuals experiencing positive
			 outcomes through the experiential learning options;
							(K)on data regarding
			 meeting goals described in section 103(k);
						(L)on whether the
			 qualified nonprofit agency had an audit performed by an independent accountant,
			 or filed a Federal return of organization exempt from income tax; and
						(M)on other items as
			 determined necessary by the associated central nonprofit agency or the
			 Committee.
						(3)Availability on
			 websiteThe qualified nonprofit agency shall make the agency
			 report available to the public on the agency's website.
					(4)DefinitionsIn
			 this subsection:
						(A)Commensurate
			 wageThe term commensurate wage means a commensurate
			 wage as described in section 14(c) of the Fair Labor Standards Act of 1938 (29
			 U.S.C. 214(c)).
						(B)Minimum wage
			 rateThe term minimum wage rate means the minimum
			 wage rate set forth in section 6(a)(1) of the Fair Labor Standards Act of 1938
			 (29 U.S.C. 206(a)(1)).
						(f)Executive
			 compensation
					(1)Limitation on
			 rateRevenues generated through this title and funds made
			 available under this title shall not be used to pay staff employed by a
			 qualified nonprofit agency, either as a direct cost or through any proration as
			 an indirect cost, at a rate in excess of the rate payable for level II of the
			 Executive Schedule under section 5313 of title 5, United States Code, as in
			 effect on the date of enactment of the Javits-Wagner-O'Day and
			 Randolph-Sheppard Modernization Act of 2008.
					(2)ConstructionNothing
			 in this subsection shall be construed to forbid a qualified nonprofit agency
			 from using revenue or funds not described in paragraph (1) to contribute to the
			 salary of staff employed by the qualified nonprofit agency, even if the
			 resulting total rate for that salary exceeds the rate allowable under paragraph
			 (1).
					(g)Corrective
			 action plan and sanctions
					(1)Corrective
			 action plan
						(A)InvestigationAny
			 alleged violation of this title by a qualified nonprofit agency shall be
			 investigated by the Committee, with the assistance of the associated central
			 nonprofit agency. The central nonprofit agency shall notify the qualified
			 nonprofit agency and afford the agency an opportunity to submit a statement of
			 facts and evidence. The central nonprofit agency shall prepare and submit to
			 the Committee a report containing the findings resulting from the agency's
			 investigation, together with its recommendations.
						(B)Development of
			 planIf the Committee determines that a qualified nonprofit
			 agency fails to comply with the requirements of this title, or to make progress
			 toward carrying out the agency's duties under this title, not later than 90
			 days after making that determination, the Committee shall assist the agency,
			 through technical assistance or other means, to develop a corrective action
			 plan, for the year following the date of the determination.
						(2)Sanctions for
			 noncompliance with plan
						(A)First
			 yearIf the Committee determines that the qualified nonprofit
			 agency fails to develop and comply with the corrective action plan described in
			 paragraph (1) for a year, the associated central nonprofit agency, acting at
			 the direction of the Committee, shall—
							(i)partially suspend
			 an affected order of the Government described in subsection (a) for a product
			 or service, until the qualified nonprofit agency develops and complies with the
			 plan; and
							(ii)redistribute the
			 order to another qualified nonprofit agency until the agency with the suspended
			 order develops and complies with the plan.
							(B)Second
			 yearIf the Committee determines that the qualified nonprofit
			 agency fails to develop and comply with the corrective action plan for 2
			 consecutive years, the central nonprofit agency, acting at the direction of the
			 Committee, shall—
							(i)partially or
			 completely suspend an affected order of the Government described in subsection
			 (a) for a product or service, and suspend the qualified nonprofit agency's
			 authority to receive any additional order of the Government described in
			 subsection (a), until the qualified nonprofit agency develops and complies with
			 the plan; and
							(ii)redistribute the
			 affected order to another qualified nonprofit agency until the agency with the
			 suspended order develops and complies with the plan.
							(C)Third
			 year
							(i)In
			 generalIf the Committee determines that the qualified nonprofit
			 agency fails to develop and comply with the corrective action plan for 3
			 consecutive years, the central nonprofit agency, acting at the direction of the
			 Committee, shall—
								(I)terminate the
			 agency's qualification as a qualified nonprofit agency, including termination
			 of authority to receive an order of the Government described in subsection (a);
			 and
								(II)redistribute the
			 orders received by the qualified nonprofit agency to another qualified
			 nonprofit agency.
								(ii)Impact of
			 terminationIf the central nonprofit agency terminates the
			 agency's qualification as a qualified nonprofit agency under clause (i)(I), the
			 former agency may not apply for qualification as such an agency under this
			 title until—
								(I)5 years after the
			 date of the termination; and
								(II)the former
			 agency demonstrates that it has complied with the corrective action
			 plan.
								(3)DeterminationThe
			 Committee shall determine, prior to terminating the qualification of a
			 qualified nonprofit agency under paragraph (2)(C), if the product produced or
			 service provided by the agency through the order can be purchased through
			 another qualified nonprofit agency, another nonprofit agency, or commercially.
			 To assist the Committee in making the determination, the entity of the
			 Government ordering such product or service shall state in writing whether such
			 product or service can be so purchased. If the product or service cannot be so
			 purchased, the Committee shall not terminate the qualification.
					(4)Egregious
			 violation at any timeIf the Committee determines that the
			 qualified nonprofit agency has committed an egregious violation of this title,
			 the central nonprofit agency, acting at the direction of the Committee,
			 shall—
						(A)suspend the
			 agency's qualification as a qualified nonprofit agency, including suspension of
			 authority to receive an order of the Government described in subsection (a);
			 and
						(B)redistribute the
			 orders received by the qualified nonprofit agency to another qualified
			 nonprofit agency.
						(5)Appeals
			 proceduresThe Committee shall establish appeals procedures for
			 qualified nonprofit agencies that are determined to—
						(A)have failed to
			 comply or make progress as described in paragraph (1);
						(B)have failed to
			 develop and comply with a corrective action plan under paragraph (2); or
						(C)have committed an
			 egregious violation of this title, as described in paragraph (4).
						(6)Committee
			 actionAs part of the annual reports required under section
			 103(j), the Committee shall describe each action taken under paragraph (1),
			 (2), or (4) and the outcomes of each such action.
					(7)Public
			 notificationThe Committee shall notify the public of each action
			 taken by the Committee (or the central nonprofit agency, acting at the
			 direction of the Committee) under paragraph (1), (2), or (4) by making
			 available information about the action on the website of the Committee. As a
			 part of such notification, the Committee shall describe each such action taken
			 under paragraph (1), (2), or (4) and the outcomes of each such action.
					(8)Rules of
			 construction
						(A)Phase-in
			 requestsA qualified nonprofit agency shall not be considered to
			 be out of compliance with the direct labor hour percentage requirements of
			 paragraph (11)(C) or (12)(C) of section 2 or section 103(g) if a phase-in
			 request was approved by the Committee for the agency and is in effect under
			 section 103(g).
						(B)Timing of
			 sanctionsNothing in this section shall be construed to require
			 the Committee to sanction a qualified nonprofit agency upon enactment of the
			 Javits-Wagner-O'Day and Randolph-Sheppard Modernization Act of 2008.
						107.Demonstration
			 projects
				(a)Types of
			 demonstration projectsPursuant to section 105(a)(4)(J)(ii), each
			 central nonprofit agency shall conduct the following demonstration
			 projects.
					(1)Demonstration
			 projects for employment of students with significant disabilities
						(A)PurposeThe
			 purpose of this paragraph is to support model demonstration projects to provide
			 employment experiences for students with disabilities in order to enable such
			 students to gain employment skills and experience that will promote the
			 student's effective transition from school to employment.
						(B)DefinitionsIn
			 this paragraph:
							(i)Student with a
			 significant disabilityThe term student with a significant
			 disability means an individual with a significant disability who—
								(I)(aa)receives special
			 education and related services in accordance with an individualized education
			 program; or
									(bb)receives services under a plan under
			 section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794; referred to in
			 this paragraph as a 504 plan);
									(II)meets the
			 definition of disability under paragraphs (1) and (9) of section 2; and
								(III)has attained
			 the age of 16 but has not attained the age of 22.
								(ii)Individualized
			 education programThe term individualized education
			 program has the meaning given the term in section 614(d) of the
			 Individuals with Disabilities Education Act (20 U.S.C. 1414(d)).
							(C)Program
			 authorized
							(i)In
			 generalA central nonprofit agency may, on a competitive basis,
			 award grants or contracts to, or enter into cooperative agreements with,
			 qualified nonprofit agencies to enable the qualified nonprofit agencies to
			 carry out a demonstration project under this paragraph.
							(ii)RepresentationA
			 central nonprofit agency making awards or entering into cooperative agreements
			 under clause (i) shall ensure, to the extent practicable, an equitable
			 geographic distribution of such awards or agreements across the United
			 States.
							(iii)DurationA
			 grant, contract, or cooperative agreement awarded or entered into under clause
			 (i) by a central nonprofit agency shall be for a period of not less than 3 nor
			 more than 5 years.
							(D)ApplicationsEach
			 qualified nonprofit agency desiring to receive a grant, contract, or
			 cooperative agreement under subparagraph (C) shall submit an application to the
			 central nonprofit agency at such time, in such manner, and including such
			 information as the central nonprofit agency or the Committee may reasonably
			 require. Each application shall include—
							(i)a description of
			 how the qualified nonprofit agency plans to carry out the activities described
			 in subparagraph (E);
							(ii)a description of
			 how the qualified nonprofit agency will work with the central nonprofit agency
			 to disseminate information about—
								(I)the activities
			 described in subparagraph (E) that will be carried out by the qualified
			 nonprofit agency; and
								(II)the impact of
			 such activities on the lives of the students with disabilities served by the
			 demonstration project;
								(iii)a description
			 of how the qualified nonprofit agency will coordinate activities with schools
			 and any other relevant service providers in the locality where the qualified
			 nonprofit agency is based;
							(iv)a plan for an
			 evaluation that meets the requirements of subparagraph (F); and
							(v)any other
			 information that the central nonprofit agency or the Committee may reasonably
			 require.
							(E)Authorized
			 activitiesA qualified nonprofit agency that receives a grant or
			 contract, or enters into a cooperative agreement, under subparagraph (C) shall
			 use the funds made available through the grant, contract, or cooperative
			 agreement to carry out the following activities for students with
			 disabilities:
							(i)Assess the
			 employment and postsecondary needs of students with significant disabilities
			 who have completed, or are nearing completion of, an individualized education
			 program or a plan under section 504 of the Rehabilitation Act of 1973 (29
			 U.S.C. 794). The employment and postsecondary needs assessment of such a
			 student may include—
								(I)participating (as
			 appropriate when vocational goals are discussed) in a meeting regarding the
			 individualized education program or 504 plan for the student; and
								(II)providing the
			 specific transition needed to achieve the individual's employment outcome or
			 projected employment outcome, as identified in the student's individualized
			 education program or a similar result as identified in the student's 504
			 plan.
								(ii)Conduct outreach
			 to students with significant disabilities, including students with significant
			 disabilities attending private schools, in order to coordinate services
			 designed to facilitate the transition of such students to postsecondary life,
			 including employment.
							(iii)Enter into
			 employment contracts of not more than 3 years with the parents of such students
			 with significant disabilities—
								(I)to provide the
			 students with employment, through contracts obtained by the qualified nonprofit
			 agency, as well as experiential learning options (to be provided for not less
			 than 2 weeks of each year for which the agency employs the students) and
			 training to build the skills of the students;
								(II)to assist the
			 students in obtaining the students' proposed postsecondary goals identified in
			 the students' individualized education programs or similar results identified
			 in the students' 504 plans; and
								(III)that specify
			 that, if such a contract for employment of a student is terminated, the student
			 may not be employed by the qualified nonprofit agency after the
			 termination.
								(iv)Carry out
			 outplacement programs designed to facilitate the transition of students with
			 significant disabilities who are employed by the qualified nonprofit agency
			 into competitive community employment or postsecondary education, based on the
			 unique strengths, resources, priorities, concerns, abilities, capabilities,
			 interests, and informed choice of each student, by providing—
								(I)opportunities for
			 upward mobility for such students within the qualified nonprofit agency;
								(II)career,
			 technical, and educational guidance;
								(III)career
			 exploration services;
								(IV)job searches and
			 training regarding job searches; and
								(V)transition to
			 competitive employment described in section 103(g)(1)(B)(i) or postsecondary
			 education, based on the student's proposed postsecondary goals identified in
			 the student's individualized education program (if applicable) or similar
			 results identified in the student's 504 plan (if applicable), following the
			 conclusion of the student's employment contract with the agency.
								(F)Mandated
			 evaluation and dissemination activities
							(i)Annual
			 reportNot later than 2 years after the date on which the central
			 nonprofit agency awards a grant or contract, or enters into a cooperative
			 agreement, under subparagraph (C), and annually thereafter for the duration of
			 such grant, contract, or cooperative agreement, the qualifying nonprofit agency
			 receiving the grant or contract, or entering into the cooperative agreement,
			 shall submit to the central nonprofit agency a report, resulting from an
			 evaluation, containing information on—
								(I)the number of
			 students with significant disabilities who participate in the demonstration
			 project;
								(II)the nature of
			 employment and other skills being taught to the students with significant
			 disabilities through the project;
								(III)the number of
			 students with significant disabilities participating in the project that are
			 placed in competitive employment described in section 103(g)(1)(B)(i);
								(IV)the worksites,
			 and types of jobs, in which students with significant disabilities are placed
			 through the project;
								(V)the number of
			 students with significant disabilities who dropped out of the project and the
			 reasons the students terminated participation in the project; and
								(VI)such other
			 subjects as the central nonprofit agency or the Committee may specify.
								(2)Corporate
			 partnership demonstration projects
						(A)PurposeThe
			 purpose of this paragraph is to establish a new model for projects, open to
			 participation by qualified partnerships, that will expand integrated and
			 competitive work opportunities beyond the opportunities otherwise provided
			 under this title, in order to obtain employment for individuals with
			 significant disabilities in traditional and nontraditional industries.
						(B)DefinitionsIn
			 this paragraph:
							(i)Corporate
			 partnershipThe term corporate partnership means a
			 partnership between or among 1 or more eligible qualified nonprofit agencies
			 and 1 or more private entities, in traditional or nontraditional
			 industries.
							(ii)Eligible
			 qualified nonprofit agencyIn this paragraph, the term
			 eligible qualified nonprofit agency means a qualified nonprofit
			 agency for individuals who are blind, or a qualified nonprofit agency for
			 individuals with other significant disabilities, that meets or exceeds the
			 goals described in section 103(k).
							(iii)Nontraditional
			 industryThe term nontraditional industry means an
			 industry that produces a product, or provides a service, that the Committee
			 typically determines is not suitable for production or provision by qualified
			 nonprofit agencies, such as technology or a product or service of another
			 high-growth industry.
							(C)In
			 general
							(i)AwardsFor
			 each of fiscal years 2009 through 2013, a central nonprofit agency may
			 distribute not more than 5 orders for products or services a year to corporate
			 partnerships in the same manner as orders are distributed to qualified
			 nonprofit agencies under this title.
							(ii)RepresentationA
			 central nonprofit agency distributing orders under this subparagraph shall
			 ensure, to the extent practicable, an equitable geographic distribution of the
			 orders across the United States.
							(D)RequirementsA
			 central nonprofit agency shall distribute orders under subparagraph (C) to a
			 corporate partnership only if the members of the corporate partnership enter
			 into a binding agreement that has been approved by the central nonprofit agency
			 and the Committee and meets the following requirements:
							(i)ContentsThe
			 binding agreement includes a description of—
								(I)how each private
			 entity and eligible qualified nonprofit agency in the corporate partnership
			 plan to produce the product or provide the service identified in the order
			 distributed under subparagraph (C);
								(II)how the private
			 entity and eligible qualified nonprofit agency will coordinate activities and
			 distribute the functions related to the order;
								(III)the partnership
			 model described in subparagraph (F) that will be used;
								(IV)if the central
			 nonprofit agency or the Committee determines appropriate, whether the private
			 entity may compensate the eligible qualified nonprofit agency for
			 administrative or training expenses resulting from the partnership; and
								(V)the evaluation
			 plan, in accordance with subparagraph (G), for the activities carried out by
			 the corporate partnership under this paragraph.
								(ii)SubmissionA
			 copy of the binding agreement accompanies any documents required as part of the
			 bidding process for an order under this paragraph.
							(iii)Direct labor
			 hour percentage requirementsThe binding agreement provides that
			 any product or service produced or provided under the order by employees who
			 are individuals with significant disabilities shall be subject to the same
			 direct labor hour percentage requirements that apply, under paragraphs (11)(C)
			 and (12)(C) of section 2, and section 103(g), to qualified nonprofit agencies
			 producing such products or providing such services under this title.
							(iv)Long-term
			 employmentThe binding agreement provides for long-term
			 employment opportunities, with a private entity participating in the corporate
			 partnership, for individuals with significant disabilities employed by the
			 private entity who would otherwise be employees of a qualified nonprofit
			 agency.
							(v)Price
			 savingsThe binding agreement offers the product or service that
			 is to be produced or provided under an order under this paragraph at a price
			 equal to or less than the price that otherwise would be charged by a qualified
			 nonprofit agency.
							(E)Preferred
			 source statusAn entity of the Government that is purchasing a
			 product or service that is produced or provided by a corporate partnership
			 under an order under this paragraph shall treat the corporate partnership as a
			 preferred source for such product or service.
						(F)Partnership
			 modelsA corporate partnership that receives an order under this
			 paragraph shall carry out 1 or more partnership models in fulfilling the terms
			 of the order, which models may include the following:
							(i)Private entity
			 employmentUnder this model—
								(I)a private entity
			 shall directly employ individuals with significant disabilities;
								(II)such employees
			 shall work at the worksite of the private entity; and
								(III)the private
			 entity may place such employees on the payroll of the private entity with
			 salaries and benefits equivalent to the salaries and benefits made available to
			 employees of the private entity who are not individuals with significant
			 disabilities.
								(ii)Private entity
			 contractUnder this model—
								(I)a private entity
			 may assign a number of the employees of the private entity who are individuals
			 without significant disabilities to work as part of a production unit with
			 assigned employees of an eligible qualified nonprofit agency that are
			 individuals with significant disabilities to produce the product, or provide
			 the service, specified in the binding agreement;
								(II)the individuals
			 with significant disabilities shall work at the worksite of the eligible
			 qualified nonprofit agency or at an alternate community setting; and
								(III)the private
			 entity may place employees who are individuals with significant disabilities on
			 the payroll of the private entity, or such individuals may be paid by the
			 eligible qualified nonprofit agency, with salaries and benefits equivalent to
			 the salaries and benefits made available to employees of the private entity who
			 are not individuals with significant disabilities.
								(iii)Private
			 entity subcontractUnder this model—
								(I)the private
			 entity may subcontract to an eligible qualified nonprofit agency the majority
			 of the work required to produce the product or service;
								(II)employees of the
			 eligible qualified nonprofit agency who are individuals with significant
			 disabilities may work under such subcontract at the private entity's worksite,
			 the eligible qualified nonprofit agency's worksite, or an alternate community
			 setting; and
								(III)employees who
			 are individuals with significant disabilities shall be paid by the eligible
			 qualified nonprofit agency, with salaries and benefits equivalent to the
			 salaries and benefits made available to employees of the private entity who are
			 not individuals with significant disabilities.
								(G)Evaluation and
			 dissemination activities
							(i)Annual
			 reportNot later than 2 years after the date on which a central
			 nonprofit agency distributes an order under subparagraph (C) to a corporate
			 partnership, and annually thereafter for the duration of the order, an eligible
			 qualified nonprofit agency participating in the corporate partnership shall
			 submit to the central nonprofit agency and the Committee a report containing
			 information on—
								(I)the number of
			 private entities participating in the corporate partnership and the products
			 and services being produced and provided as a result of the demonstration
			 project under this paragraph;
								(II)the number of
			 individuals with significant disabilities who are employed as a result of the
			 project;
								(III)the employment
			 and other skills being taught to the individuals with significant disabilities
			 participating in the project;
								(IV)the number of
			 individuals with significant disabilities participating in the project who are
			 hired by a private entity participating in the corporate partnership;
								(V)the worksites at
			 which individuals with significant disabilities participating in the project
			 are placed, and the types of jobs in which such individuals are placed;
								(VI)the number of
			 private entities and individuals with significant disabilities that have
			 dropped out of the project, and the reasons the private entities or individuals
			 with significant disabilities have dropped out of the project;
								(VII)whether the
			 project should be concluded or made a permanent part of the activities carried
			 out under this title and, if included in the activities, a detailed plan for
			 how the project should be expanded; and
								(VIII)such other
			 subjects as the central nonprofit agency or the Committee may specify.
								(b)Evaluation of
			 projectsNot later than 180 days after all demonstration projects
			 under subsection (a) are completed, the central nonprofit agencies
			 participating in the demonstration projects under this section and the
			 Committee shall submit a joint statement to Congress indicating whether any of
			 the demonstration projects should become permanent programs under the Act,
			 including any recommendations for legislative or administrative action.
				108.Records and
			 audits
				(a)RecordsThe
			 Committee, each central nonprofit agency, and each qualified nonprofit agency
			 shall keep records that fully disclose the amount and disposition of funds
			 (including fees) made available under this title, the cost of providing
			 activities authorized by this title (including how the funds are used), and the
			 share of that cost provided from other sources, and such other records as will
			 facilitate an effective financial or programmatic audit. The Committee, and
			 each central nonprofit agency and qualified nonprofit agency that receives
			 funds (including fees) under this title for an activity, shall maintain such
			 records for 5 years after the completion of the activity.
				(b)Access to
			 records by the CommitteeThe Committee shall have access, for the
			 purpose of audit and examination, to any books, documents, papers, and other
			 records that—
					(1)are maintained by
			 a central nonprofit agency or qualified nonprofit agency; and
					(2)may be related or
			 pertinent to activities authorized under, or compliance with requirements of,
			 this title.
					(c)Access to
			 records by Comptroller General of the United StatesThe
			 Comptroller General of the United States, or any of the duly authorized
			 representatives of the Comptroller General, shall have access, for the purpose
			 of audit and examination, to any books, documents, papers, and other records of
			 the Committee and of each central nonprofit agency. This subsection shall also
			 apply to any qualified nonprofit agency for individuals who are blind and any
			 qualified nonprofit agency for individuals with other significant disabilities
			 that has sold products or services under this title but only with respect to
			 the books, documents, papers, and other records of such agency that relate to
			 the agency's activities in a fiscal year in which a sale was made under this
			 title. The Committee, and each central nonprofit agency and qualified nonprofit
			 agency to which this subsection applies, shall maintain such records for 5
			 years after the completion of the activity involved.
				(d)NondisclosureFor purposes of any audit or examination,
			 the Committee or Comptroller General of the United States shall not disclose or
			 require a central nonprofit agency or qualified nonprofit agency to disclose
			 the identity of, or any other personally identifiable information related to,
			 any individual participating in an activity authorized under this title.
				109.Study of
			 Federal government utilization
				(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a study investigating Government compliance with and the effectiveness
			 of this title.
				(b)Conduct of
			 studyIn conducting the study under subsection (a), the
			 Comptroller General of the United States shall consult with participants in the
			 program carried out under this title and the entities of the Government and
			 conduct a study addressing—
					(1)the frequency
			 with which this title is being utilized or circumvented;
					(2)the reasons for
			 the circumvention;
					(3)the extent to
			 which Federal purchasers, in particular those using government credit cards,
			 are aware of the requirement of section 104 to procure products and services on
			 the procurement list from qualified nonprofit agencies (referred to in this
			 section as the JWOD mandate);
					(4)the efforts
			 undertaken by the General Services Administration to incorporate the JWOD
			 mandate into its process, website, catalogs, and guidance for Federal buyers,
			 and ensure compliance with the mandate;
					(5)the efforts
			 undertaken by the Committee to promote awareness of the JWOD mandate among
			 Federal buyers;
					(6)compliance rates
			 with the JWOD mandate among different entities of the Government;
					(7)whether and how
			 often products and services on the procurement list are being bought through
			 multiple award schedules;
					(8)the length and
			 effectiveness of the process by which products and services are added to the
			 procurement list by the Committee, and the extent to which Federal buyers and
			 contractors (other than central nonprofit agencies and qualified nonprofit
			 agencies) are involved in the process;
					(9)specific data
			 relating to dropping sales and employment rates among qualified nonprofit
			 agencies selling products and services through the program carried out under
			 this title; and
					(10)recommendations
			 about making the program more effective.
					(c)Report to
			 CongressNot later than 18 months after the date of enactment of
			 the Javits-Wagner-O'Day and Randolph-Sheppard Modernization Act of 2008, the
			 Comptroller General of the United States shall prepare and submit to the
			 appropriate committees of Congress a report containing the outcomes of the
			 study conducted under subsection (a).
				110.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Committee to carry out this title, in
			 addition to amounts made available through fees made available under section
			 105(f), $2,500,000 for fiscal year 2009 and such sums as may be necessary for
			 each of the next succeeding 9 fiscal years.
			IIRandolph-Sheppard
			 Act
			201.Short
			 titleThis title may be cited
			 as the Randolph-Sheppard Act.
			202.DefinitionsIn this title:
				(1)Federal
			 propertyThe term Federal property means any
			 building, land, or other real property owned, leased, or occupied by any entity
			 of the Government.
				(2)Licensed
			 vendorThe term licensed vendor means a vendor who
			 receives a license from a State licensing agency under this title to operate a
			 vending facility on Federal property.
				(3)State licensing
			 agencyThe term State licencing agency means an
			 agency described in section 204(b).
				(4)Vending
			 facilityThe term vending facility means an
			 automatic vending machine, cafeteria (but not including cafeteria attendant
			 services), snack bar, cart service, shelter, and counter, and such other
			 appropriate auxiliary equipment as the Committee may by regulation prescribe as
			 being necessary for the sale of an article or service described in section
			 204(b)(1), and which may be operated by a licensed vendor.
				(5)Vending machine
			 incomeThe term vending machine income means—
					(A)receipts (other
			 than those of a licensed vendor) from vending machine operations on Federal
			 property, after costs of goods sold (including reasonable service and
			 maintenance costs), in a case in which the machines are operated, serviced, or
			 maintained by, or with the approval of, an entity of the Government; or
					(B)commissions paid
			 (other than to a licensed vendor) by a commercial vending concern that
			 operates, services, and maintains vending machines on Federal property for, or
			 with the approval of, an entity of the Government.
					203.Operation of
			 vending facilities
				(a)In
			 general
					(1)In
			 generalFor the purposes of providing remunerative employment for
			 individuals with disabilities, enlarging the economic opportunities of
			 individuals with disabilities, and inspiring individuals with disabilities to
			 greater efforts in striving to make themselves self-supporting, licensed
			 vendors shall be authorized to operate vending facilities on any Federal
			 property.
					(2)Priority
						(A)In
			 generalIn authorizing the operation of a vending facility on
			 Federal property, the head of the entity of the Government that owns, leases,
			 or occupies such property shall give priority to State licensing agencies on
			 behalf of licensed vendors.
						(B)Decline to
			 exerciseA State licensing agency may decline to exercise the
			 priority under subparagraph (A) on behalf of the licensed vendors licensed by
			 such State licensing agency.
						(b)Obligation of
			 federal entities
					(1)In
			 general
						(A)In
			 generalNo entity of the Government shall undertake to acquire by
			 ownership, rent, lease, or to otherwise occupy, in whole or in part, any
			 building unless, after consultation with the head of such entity and the State
			 licensing agency, it is determined by the Committee that—
							(i)such building
			 includes a satisfactory site for the location and operation of a vending
			 facility by a licensed vendor; or
							(ii)if
			 a building is to be constructed, substantially altered, or renovated, the
			 design for such construction, substantial alteration, or renovation includes a
			 satisfactory site for the location and operation of a vending facility by a
			 licensed vendor.
							(B)NoticeEach
			 entity of the Government shall provide notice to the Committee and the
			 appropriate State licensing agency of its plans for occupation, acquisition,
			 renovation, or relocation of a building adequate to permit such State licensing
			 agency to determine whether such building includes a satisfactory site for a
			 vending facility.
						(2)NonapplicationThe
			 provisions of paragraph (1) shall not apply—
						(A)when the
			 Committee and the State licensing agency determine that the number of people
			 using the property is or will be insufficient to support a vending facility;
			 or
						(B)to any privately
			 owned building, any part of which is leased by any entity of the Government and
			 in which—
							(i)prior to the
			 execution of such lease, the lessor or any of the tenants of the lessor had in
			 operation a restaurant or other food facility in a part of the building not
			 included in such lease; and
							(ii)the operation of
			 a vending facility by a licensed vendor would be in proximate and substantial
			 direct competition with such restaurant or other food facility.
							(3)Effort to lease
			 in buildings capable of accommodating a vending facilityEach
			 entity of the Government shall make every effort to lease property in privately
			 owned buildings capable of accommodating a vending facility.
					(4)Satisfactory
			 site definedIn this subsection, the term satisfactory
			 site means an area determined by the Committee to have sufficient space,
			 electrical and plumbing outlets, and such other facilities as the Committee may
			 by regulation prescribe, for the location and operation of a vending facility
			 by a licensed vendor.
					(c)Vending machine
			 income
					(1)In
			 generalVending machine income obtained from the operation of
			 vending machines on Federal property shall accrue as follows:
						(A)Property with a
			 licensed vendor
							(i)In
			 general
								(I)In
			 generalVending machine income obtained from the operation of
			 vending machines on Federal property shall accrue to the licensed vendor
			 operating a vending facility on such property subject to subclause (II).
								(II)AmountOne
			 hundred percent of all vending machine income from vending machines on Federal
			 property that are in direct competition with a vending facility operated by a
			 licensed vendor shall accrue to such licensed vendor subject to clause (ii). In
			 this subclause, the term direct competition means the existence of
			 any vending machines or vending facilities operated on the same premises as a
			 vending facility operated by a licensed vendor except both of the following
			 shall not be considered in direct competition with the vending facility
			 operated by a licensed vendor:
									(aa)Vending machines
			 or vending facilities operated in areas serving employees, the majority of whom
			 normally do not have direct access to the vending facility operated by a
			 licensed vendor.
									(bb)The
			 vending machine or vending facility in competition is operated by another
			 licensed vendor.
									(ii)CeilingThe
			 Committee may prescribe regulations imposing a ceiling on income from such
			 vending machines for a licensed vendor. In the event such a ceiling is imposed,
			 no licensed vendor shall receive less vending machine income under such ceiling
			 than the vendor was receiving on January 1, 1974. Any amounts received by a
			 licensed vendor that are in excess of the amount permitted to accrue any
			 ceiling imposed by the Committee shall be disbursed to the State licensing
			 agency under subparagraph (B) and shall be used by such agency in accordance
			 with paragraph (3). No limitation shall be imposed on income from vending
			 machines, combined to create a vending facility, which are maintained,
			 serviced, or operated by a licensed vendor.
							(B)Property with
			 no licensed vendor
							(i)In
			 generalIn the event there is no licensed vendor operating a
			 vending facility on Federal property, vending machine income obtained from the
			 operation of vending machines on such property shall accrue to the State
			 licensing agency in whose State the Federal property is located, for the uses
			 designated in paragraph (3), subject to clause (ii).
							(ii)AmountFifty
			 percent of all vending machine income from vending machines on Federal property
			 that are not in direct competition (as defined in subparagraph (A)(i)(II)) with
			 a vending facility operated by a licensed vendor on such property shall accrue
			 as specified in clause (i), except that with respect to Federal property at
			 which at least 50 percent of the total hours worked on the premises occurs
			 during periods other than normal working hours, 30 percent of such income shall
			 accrue as specified in clause (i).
							(2)ComplianceThe
			 head of each entity of the Government shall—
						(A)ensure compliance
			 with this subsection with respect to buildings, installations, and facilities
			 under the control of such head; and
						(B)be responsible
			 for collection of, and accounting for, such vending machine income.
						(3)Use of
			 income
						(A)In
			 generalAll vending machine income that accrues to a State
			 licensing agency pursuant to paragraph (1) shall—
							(i)first be used for
			 the maintenance and replacement of equipment, the purchase of new equipment,
			 management services, and assuring a fair minimum return to operators of vending
			 facilities, as described in section 205(d)(1)(C); and
							(ii)then be used to
			 establish retirement or pension plans, for health insurance contributions, and
			 for provision of paid sick leave and vacation time for licensed vendors in such
			 State, subject to a vote by the Committee of Vendors as provided under section
			 205(d)(1)(C).
							(B)Income
			 remainingAny vending machine income remaining after application
			 of subparagraph (A) shall be used for the vending of newspapers, periodicals,
			 confections, tobacco products, foods (including cafeterias but not including
			 cafeteria attendant services), beverages, and other articles or services
			 dispensed automatically or manually prepared on or off the premises in
			 accordance with all applicable health laws.
						(4)NonapplicationParagraph
			 (1) shall not apply to income from vending machines within retail sales outlets
			 under the control of exchange or ships' stores systems authorized by title 10,
			 United States Code, or to income from vending machines operated by the Veterans
			 Canteen Service, or to income from vending machines not in direct competition
			 with a licensed vending facility at individual locations, installations, or
			 facilities on Federal property the total of which at such individual locations,
			 installations, or facilities does not exceed $3,000 annually.
					204.Duties and
			 powers of the Committee
				(a)In
			 generalIn carrying out the purposes of this title, the Committee
			 shall—
					(1)identify new
			 vending facility sites for licensed vendors;
					(2)consult with the
			 Administrator of General Services and other heads of entities of the Government
			 with responsibility for the maintenance, operation, and protection of Federal
			 property, and inform such heads about the requirement to give priority under
			 section 203(a)(2);
					(3)promote the
			 activities authorized under this title to entities of the Government;
					(4)enforce the
			 requirement to give priority and monitor the compliance of entities of the
			 Government with the requirements of this title;
					(5)assist the State
			 licensing agencies in contacting procurement and contracting offices within the
			 General Services Administration, and other entities of the Government with
			 responsibility for the maintenance, operation, and protection of Federal
			 property, regarding potential vending facilities;
					(6)establish and
			 maintain—
						(A)standards for
			 filling vending facility vacancies; and
						(B)criteria for
			 evaluating and promoting licensed vendors based on their—
							(i)skills;
							(ii)education;
							(iii)prior work
			 experience; and
							(iv)additional
			 training or accreditation;
							(7)provide technical
			 assistance to State licensing agencies and training to State licensing agencies
			 and licensed vendors;
					(8)establish,
			 promote, and administer programs to enable the expansion and growth of vending
			 facility opportunities, and employment and entrepreneurship opportunities,
			 including opportunities for—
						(A)franchising;
			 and
						(B)developing
			 partnerships with private sector entities and business ownership in the private
			 sector;
						(9)develop program
			 reporting and accountability standards for activities authorized under this
			 title;
					(10)develop criteria
			 for, and assist State licensing agencies in collecting data for, monitoring
			 compliance with this title by entities of the Government and licensed vendors,
			 and enforcing the payment and collection of vending machine income and
			 set-aside dues;
					(11)develop or
			 update, not less often than every 5 years, a strategic business development
			 plan, pursuant to subsection (h)(5);
					(12)create an
			 advisory body comprised of members of the Committee of Vendors described in
			 section 205(c) and State licensing agencies;
					(13)prepare and
			 submit to the President and Congress annual reports on outcomes and
			 achievements resulting from the implementation of the programs and policies
			 required under this title;
					(14)respond to
			 requests from licensed vendors for assistance in improving financial management
			 procedures to correct material weaknesses identified during audits, and filing
			 Federal business income tax returns; and
					(15)collect—
						(A)financial audits
			 performed pursuant to section 206(c)(6); and
						(B)tax returns filed
			 pursuant to section 206(c)(7).
						(b)Designating
			 state licensing agencies
					(1)In
			 generalExcept as provided in paragraph (2), the Committee shall
			 designate the State agency for the blind in each State, or, in any State in
			 which there is no such agency, some other public agency as the State licensing
			 agency to issue licenses to individuals with disabilities for the operating of
			 vending facilities on Federal and other property in such State for the vending
			 of newspapers, periodicals, confections, foods (including cafeterias but not
			 including cafeteria attendant services), beverages, and other articles or
			 services dispensed automatically or manually prepared on or off the premises in
			 accordance with all applicable health laws, as determined by the State
			 licensing agency, and including the vending or exchange of chances for any
			 lottery authorized by State law and conducted by an agency of a State.
					(2)States with
			 approved plans for vocational rehabilitationIn any State having
			 an approved plan for vocational rehabilitation services pursuant to section
			 101(a)(1)(A) of the Rehabilitation Act of 1973 (29 U.S.C. 721(a)(1)(A)), the
			 State licensing agency designated under paragraph (1) shall be the State agency
			 designated under section 101(a)(2)(A) of such Act.
					(c)Regulations and
			 policies
					(1)In
			 generalThe Committee shall develop and issue regulations and
			 policies for the administration and management of the vending facility program
			 carried out under this title to ensure that—
						(A)the priority
			 described in section 203(a)(2) is given to State licensing agencies on behalf
			 of licensed vendors as described in such section (and shall ensure that vending
			 machine income accrues pursuant to section 203(c));
						(B)wherever
			 feasible, 1 or more vending facilities are established on each Federal property
			 to the extent that the placement and operation of any such facilities would not
			 adversely affect the interests of the United States; and
						(C)provisions of
			 training, reviewing, monitoring, evaluating, reporting by, awarding facilities
			 to, promoting, and auditing the State licensing agencies and licensed vendors
			 are appropriate to carry out the Committee’s duties under this title.
						(2)Placement or
			 operation of vending facilitiesIf an entity of the Government
			 establishes a limitation or prohibition on the placement or operation of a
			 vending facility, based on a determination that such placement or operation
			 would adversely affect the interests of the United States, as described in
			 paragraph (1)(B), the entity shall justify the limitation or prohibition to the
			 Committee. The entity shall submit the justification in writing to the
			 Committee, who shall determine whether such limitation or prohibition is
			 justified. The determination shall be binding on any entity affected by such
			 determination. The Committee shall publish such determination, along with
			 supporting documentation, in the Federal Register.
					(d)Provision of
			 training
					(1)ProvisionThe
			 Committee shall ensure that the provision of training is uniform and effective,
			 including on-the-job training and training on vacancy and promotion procedures,
			 is provided for individuals with disabilities, through State licensing agencies
			 designated under subsection (b) and through the provision of services under the
			 Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.).
					(2)Transferable
			 skill developmentThe Committee shall ensure that the provision
			 of training includes transferable skill development in order to maximize the
			 vocational potential of individuals with disabilities interested in
			 self-employment, entrepreneurship, or management opportunities available
			 through programs carried out under this title or through other sources.
					(e)Reviews and
			 monitoring
					(1)DutiesIn
			 carrying out the Committee’s duties under this title, the Committee shall
			 conduct a review annually, and on-site monitoring once every 2 years, of the
			 State licensing agencies and licensed vendors.
					(2)Procedures for
			 reviewsIn conducting an annual review of State licensing
			 agencies and licensed vendors under this subsection, the Committee shall
			 consider, at a minimum—
						(A)the policies and
			 procedures of the State licensing agencies;
						(B)regulations and
			 guidance materials;
						(C)the number of
			 licensed vendors and employees with disabilities working for the licensed
			 vendors;
						(D)the goals
			 described in subsection (a)(11) and the extent to which the State licensing
			 agencies and licensed vendors have met such goals;
						(E)reports, and
			 information supporting reports, prepared under subsections (a)(13) and (g);
			 and
						(F)information filed
			 by the State licensing agencies with the Internal Revenue Service, and budget,
			 financial management, and audit data.
						(3)Procedures for
			 monitoringIn conducting monitoring under this subsection, the
			 Committee shall—
						(A)conduct—
							(i)on-site visits,
			 including on-site reviews of records to verify that the State licensing
			 agencies and licensed vendors are following the requirements of this
			 title;
							(ii)meetings with
			 the State licensing agencies and licensed vendors;
							(iii)reviews of
			 licensed vendors' individualized plans for employment; and
							(iv)meetings with
			 staff and employees of the State licensing agencies or licensed vendors,
			 including employees with disabilities; and
							(B)determine whether
			 the State licensing agencies or licensed vendors involved are complying with
			 the reporting requirements and evaluation standards of this title, and meeting
			 the goals described in subsection (a)(11).
						(4)Areas of
			 inquiryIn conducting a review or monitoring under this
			 subsection with respect to a State licensing agency or licensed vendor, the
			 Committee shall examine—
						(A)the eligibility
			 process used by the agency;
						(B)the provision of
			 training, filling vacancy and promotional procedures, and other services
			 provided by the agency;
						(C)the procedures
			 for locating new vending facilities;
						(D)the hiring
			 practices of the licensed vendor;
						(E)the State
			 licensing agency or licensed vendor activities in such other areas of inquiry
			 as the Committee may consider appropriate; and
						(F)the State
			 licensing agency or licensed vendor activities in such other areas as may be
			 identified through meetings with a State licensing agency or licensed
			 vendor.
						(5)NondisclosureFor
			 purposes of any review or monitoring carried out under this subsection, the
			 Committee shall not disclose or require a State licensing agency or licensed
			 vendor to disclose the identity of, or any other personally identifiable
			 information related to, any individual participating in an activity authorized
			 under this title.
					(6)Availability on
			 websiteThe Committee shall make available to the public on the
			 Committee’s website, in an accessible format, each report resulting from a
			 review or monitoring carried out under this subsection.
					(f)EnforcementAt
			 the request of the Committee, the Inspector General of the General Services
			 Administration shall assist the Committee in determining if entities of the
			 Government, State licensing agencies, and licensed vendors are complying with
			 this title.
				(g)Information
			 collection and report
					(1)In
			 generalNot later than December 31 of each year, the Committee
			 shall collect information described in this subsection, including the
			 information provided by the State licensing agencies and licensed vendors in
			 annual reports submitted by such agencies and vendors. The Committee shall
			 prepare an overall summary of the information collected under this subsection,
			 including compiling and preparing a summary of the information provided by the
			 State licensing agencies and licensed vendors. The Committee shall annually
			 prepare and submit to the President and Congress a report that includes the
			 overall summary.
					(2)Collection of
			 information
						(A)State licensing
			 agency and licensed vendors
							(i)RecordsEach
			 State licensing agency, and licensed vendor operating a vending facility
			 pursuant to this title, shall keep records prescribed by the Committee as
			 required by this title and shall participate in data collection as required by
			 this title, including data collection required for preparation of the reports
			 described in clause (ii). The Committee shall have access to such records and
			 to any other records of the State licensing agencies that relate to activities
			 of the agencies and compliance by the agencies with any requirement of this
			 title.
							(ii)ReportsThe
			 Committee shall require that each State licensing agency and licensed vendor
			 annually prepare and submit to the Committee the reports described in sections
			 205(e) and 206(d).
							(B)CommitteeThe
			 Committee shall collect information to determine whether the purposes of this
			 title are being met and to assess the performance of programs carried out under
			 this title, including information related to audits, performance, and
			 compliance.
						(3)InformationThe
			 information required to be collected under this subsection (including
			 information provided in annual reports submitted under subsection (a)(13))
			 includes information—
						(A)collected from
			 State licensing agencies and licensed vendors pursuant to sections 205(e) and
			 206(d), aggregated for the United States;
						(B)on the number of
			 new vending facility locations identified and disaggregated by State;
						(C)on the number of
			 vending facility locations that State licensing agencies did not develop and
			 the rationale for not developing such sites;
						(D)on the
			 development of new markets for vending facility services;
						(E)on a comparison
			 of the number of licensed vendors contracts and sales under this title to sales
			 through Government contracts with small businesses; and
						(F)other items as
			 determined necessary by the Committee.
						(4)Submission of
			 reportThe Committee shall submit the report described in
			 paragraph (1) to the President, the Committee on Oversight and Government
			 Reform, and the Committee on Education and Labor, of the House of
			 Representatives, and the Committee on Homeland Security and Governmental
			 Affairs, and the Committee on Health, Education, Labor, and Pensions of the
			 Senate.
					(5)Availability on
			 websiteThe Committee shall make the annual report available to
			 the public on the Committee’s website, in an accessible format.
					(6)NondisclosureFor
			 purposes of this title, the Committee shall not disclose or require a State
			 licensing agency or licensed vendor to disclose, the identity of, or any other
			 personally identifiable information related to, any individual participating in
			 an activity authorized under this title.
					(7)Consequences
			 for failure to report
						(A)Licensed
			 vendorIf the Committee has not received the annual report of a
			 licensed vendor for a year under section 206(d), the Committee, through the
			 State licensing agency, shall ban the vendor from participating in activities
			 carried out under this title, and award the vending facility site to a new
			 vendor, until the Committee has received the report from the licensed
			 vendor.
						(B)State licensing
			 agencyIf the Committee has not received the annual report of a
			 State licensing agency for a year under section 205(e), the Committee shall
			 request to the appropriate vocational rehabilitation agency that the agency
			 suspend the State licensing agency’s allotment under section 110 of the
			 Rehabilitation Act of 1973 (29 U.S.C. 730), until the Committee has received
			 the report.
						(h)Surveys,
			 Studies, and Standards of the Committee for the Advancement of Individuals with
			 Disabilities
					(1)180
			 daysNot later than 180 days after the date of enactment of the
			 Javits-Wagner-O'Day and Randolph-Sheppard Modernization Act of 2008, the
			 Committee shall—
						(A)establish
			 requirements for the uniform application of this title by each State licensing
			 agency, including appropriate accounting procedures, policies on the selection
			 and establishment of new vending facilities, distribution of income to licensed
			 vendors, and the use and control of set-aside funds under section
			 205(d)(1)(C);
						(B)after
			 consultation with, and consideration of the views of licensed vendors and State
			 licensing agencies, promulgate standards for funds set aside pursuant to
			 section 205(d)(1)(C), which includes maximum and minimum amounts for such
			 funds, and appropriate contributions, to such funds by licensed vendors;
			 and
						(C)submit to the
			 President and Congress a report, with appropriate supporting documentation,
			 which shows the actions taken by each such State licensing agency to meet the
			 requirements of subparagraphs (A) and (B).
						(2)One
			 yearNot later than 1 year after the date of enactment of the
			 Javits-Wagner-O'Day and Randolph-Sheppard Modernization Act of 2008, the
			 Comptroller General of the United States, with the assistance of the Committee,
			 State licensing agencies, and licensed vendors, shall conduct a survey
			 to—
						(A)quantify the
			 untapped market share of vending facility opportunities on Federal property and
			 other property in the United States for a third of States and collect
			 information about similar State laws and programs;
						(B)assist with the
			 identification of vending facilities on Federal property where there is no
			 licensed vendor operating such facility; and
						(C)assist with the
			 enforcement of collecting vending machine income.
						(3)Two
			 yearsNot later than 2 years after the date of enactment of the
			 Javits-Wagner-O'Day and Randolph-Sheppard Modernization Act of 2008, the
			 Committee shall follow-up and conduct further analysis of the survey described
			 in paragraph (2) and in a report provide such analysis to the President,
			 Congress, and State licensing agencies. The Committee shall provide within such
			 report for each site identified contact information for procurement and
			 contract officers and contract length for the current vendor.
					(4)Each year
			 thereafterBeginning 3 years after the date of enactment of the
			 Javits-Wagner-O'Day and Randolph-Sheppard Modernization Act of 2008, and each
			 year thereafter, the Committee shall make annual surveys consistent with the
			 information collected in the analysis under paragraph (3) of vending facility
			 opportunities for licensed vendors on Federal property and other property in
			 the United States. The Committee shall make such surveys available to State
			 licensing agencies and licensed vendors.
					(5)Strategic
			 business development planNot later than 3 years after the date
			 of enactment of the Javits-Wagner-O'Day and Randolph-Sheppard Modernization Act
			 of 2008, and not less often than every 5 years thereafter, the Committee, in
			 consultation with State licensing agencies and the advisory body authorized in
			 subsection (a)(12), shall develop or update a comprehensive strategic business
			 development plan that—
						(A)includes—
							(i)establishing
			 implementation responsibilities of State licensing agencies and licensed
			 vendors;
							(ii)setting goals
			 for the program and measures toward meeting such goals;
							(iii)monitoring
			 progress toward meeting the purposes of this title and measuring success toward
			 meeting the purposes;
							(iv)reassessing the
			 provision of training for licensed vendors, establishing quality standards,
			 designing appropriate certifications, and developing best practices
			 manuals;
							(v)improving data
			 collection;
							(vi)enhancing
			 business skill development and training for vendors and technical assistance
			 for State licensing agencies and licensed vendors;
							(vii)creating
			 employment opportunities for individuals with disabilities and increasing wages
			 for such persons; and
							(viii)developing
			 action steps for—
								(I)ongoing
			 relationships with various Federal agencies and private sector
			 businesses;
								(II)identifying new
			 Federal and private sector customers;
								(III)conducting an
			 in-depth market analysis inside and outside of the Federal Government to
			 determine which markets to enter and which Federal agencies to pursue;
								(IV)establishing
			 business goals for job growth based on the new lines of business;
								(V)locating new
			 vending facility sites and enhancing employment and entrepreneurship
			 opportunities offered within and outside of this title;
								(VI)increasing
			 licensed vendors sales revenues and marketing of the program;
								(VII)improving
			 activities authorized under this title; and
								(VIII)other
			 information that the Committee, State licensing agencies, and the advisory body
			 requires; and
								(B)is developed or
			 updated in conjunction with the State plans submitted under section 101 of the
			 Rehabilitation Act of 1973 (29 U.S.C. 721).
						(6)Available to
			 the publicThe Committee shall make available to the public, and
			 especially to persons and organizations engaged in work for individuals with
			 disabilities, information obtained as a result of such surveys under this
			 subsection.
					(i)Records and
			 audits
					(1)RecordsThe
			 Committee, each State licensing agency, and each licensed vendor operating a
			 vending facility pursuant to this title shall keep records that fully disclose
			 the amount and disposition of funds (including fees) made available under this
			 title, the cost of providing activities authorized by this title (including how
			 the funds are used), the share of that cost provided from other sources, and
			 such other records as will facilitate an effective financial or programmatic
			 audit. The Committee, each State licensing agency, and each licensed vendor
			 operating a vending facility pursuant to this title, shall maintain such
			 records for 5 years after the completion of the activity.
					(2)Access to
			 records by the committeeThe Committee shall have access, for the
			 purpose of audit and examination, to any books, documents, papers, and other
			 records that—
						(A)are maintained by
			 a State licensing agency or licensed vendor; and
						(B)may be related or
			 pertinent to activities authorized under, or in compliance with requirements
			 of, this title.
						(3)Access to
			 records by comptroller general of the United StatesThe
			 Comptroller General of the United States, or any of the duly authorized
			 representatives of the Comptroller General, shall have access, for the purpose
			 of audit and examination, to any books, documents, papers, and other records of
			 the Committee and each State licensing agency. This paragraph shall also apply
			 to any licensed vendor operating a vending facility pursuant to this title but
			 only with respect to the books, documents, papers, and other records of such
			 vendor that relate to the licensed vendor’s activities in a fiscal year in
			 which a sale was made under this title. The Committee and each State licensing
			 agency and licensed vendor to which this paragraph applies, shall maintain such
			 records for 5 years after the completion of the activity involved.
					(4)NondisclosureFor
			 purposes of any audit or examination, the Committee or Comptroller General of
			 the United States shall not disclose or require a State licensing agency or
			 licensed vendor to disclose the identity of, or any other personally
			 identifiable information related to, any individual participating in an
			 activity authorized under this title.
					(j)Compliance
					(1)State licensing
			 agency reportsIn accordance with regulations established by the
			 Committee, each State licensing agency shall report to the Committee after the
			 end of each fiscal year the extent to which the State licensing agency is in
			 compliance with activities authorized under this title.
					(2)Program
			 improvement
						(A)PlanIf
			 the Committee determines that any State licensing agency is out of compliance
			 with this title, the Committee shall provide technical assistance to the State
			 licensing agency, and the State licensing agency and the Committee shall
			 jointly develop a program improvement plan outlining the specific actions to be
			 taken by the State licensing agency to improve program performance.
						(B)ReviewThe
			 Committee shall—
							(i)review the
			 program improvement efforts of the State licensing agency on a biannual basis
			 and, if necessary, request the State licensing agency to make further revisions
			 to the plan to improve performance; and
							(ii)continue to
			 conduct such reviews and request such revisions until the State licensing
			 agency sustains satisfactory performance over a period of more than 1
			 year.
							(C)WithholdingIf
			 the Committee determines that a State licensing agency whose performance falls
			 below the established standards has failed to enter into a program improvement
			 plan, or is not complying with the terms and conditions of such a program
			 improvement plan, the Committee shall request to the appropriate vocational
			 rehabilitation agency that—
							(i)the
			 vocational rehabilitation agency suspend the State licensing agency’s allotment
			 under section 110 of the Rehabilitation Act of 1973 (29 U.S.C. 730); or
							(ii)the vocational
			 rehabilitation agency designate another entity as the State licensing agency
			 until the State licensing agency has entered into an approved program
			 improvement plan, or satisfies the Committee that the State licensing agency is
			 complying with the terms and conditions of such a program improvement plan, as
			 appropriate.
							(D)ReportsThe
			 Committee shall include in each annual report to the President and Congress
			 under subsection (a)(13) an analysis of program performance, including relative
			 State licensing agency performance.
						(E)Public
			 notificationThe Committee shall notify the public of each action
			 taken by the Committee under this paragraph by making available information
			 about the action on the website of the Committee, in an accessible format. As a
			 part of such notification, the Committee shall describe each such action taken
			 under this section and the outcomes of each such action.
						(k)Grievances
					(1)In
			 generalAny licensed vendor who is dissatisfied with any action
			 arising from the operation or administration of the vending facility program
			 may submit a grievance to a State licensing agency in accordance with section
			 205(d)(1)(F). If such licensed vendor is dissatisfied with any action taken or
			 decision rendered as a result of a hearing resulting from such grievance, the
			 licensed vendor may file a complaint with the Committee that shall convene a
			 panel to arbitrate the dispute pursuant to subsection (l), to specify a
			 corrective action. The decision of such panel shall be final and binding on the
			 parties except as otherwise provided under this title.
					(2)Grievance
			 against federal entitiesWhenever any State licensing agency
			 determines that any entity of the Government that has control of the
			 maintenance, operation, and protection of Federal property is failing to comply
			 with the provisions of this title or any regulations issued pursuant to this
			 title (including a limitation on the placement or operation of a vending
			 facility as described in subsection (c)(2) and the Committee's determination of
			 such limitation), such State licensing agency may file a complaint with the
			 Committee that shall convene a panel to arbitrate the dispute pursuant to
			 subsection (l), and the decision of such panel shall be final and binding on
			 the parties except as otherwise provided under this title.
					(3)Compliance with
			 decisionThe Committee and State licensing agency shall enforce a
			 decision made by a panel pursuant to this subsection and the party against whom
			 a decision is rendered shall abide by the decision.
					(l)Arbitration
					(1)In
			 generalUpon receipt of a complaint filed pursuant to paragraph
			 (1) or (2) of subsection (k), the Committee shall convene an ad hoc arbitration
			 panel. Such panel shall, in accordance with the provisions of this subsection,
			 give notice, conduct a hearing, and render its decision, which shall be subject
			 to appeal and review as a final agency action for purposes of chapter 7 of
			 title 5, United States Code.
					(2)Composition of
			 panels
						(A)Composition of
			 panel to hear grievances of licensed vendors
							(i)In
			 generalThe arbitration panel, convened by the Committee to hear
			 grievances of licensed vendors, shall be composed of 3 members appointed as
			 follows:
								(I)One individual
			 designated by the State licensing agency.
								(II)One individual
			 designated by the licensed vendor.
								(III)One individual,
			 not employed by the State licensing agency or, where appropriate, its parent
			 agency, who shall serve as chairman, jointly designated by the members
			 appointed under subclauses (I) and (II).
								(ii)Failure to
			 designateIf any party fails to designate a member under clause
			 (i), the Committee shall designate such member on behalf of such party.
							(B)Composition of
			 panel to hear complaints of state licensing agencies
							(i)In
			 generalThe arbitration panel, convened by the Committee to hear
			 complaints filed by a State licensing agency, shall be composed of 3 members as
			 follows:
								(I)One individual,
			 designated by the State licensing agency.
								(II)One individual,
			 designated by the head of the entity of the Government controlling the Federal
			 property over which the dispute arose.
								(III)One individual,
			 not employed by the entity of the Government controlling the Federal property
			 over which the dispute arose, who shall serve as chairman, jointly designated
			 by the members appointed under subclauses (I) and (II).
								(ii)Failure to
			 designateIf any party fails to designate a member under clause
			 (i), the Committee shall designate such member on behalf of such party. If the
			 panel appointed pursuant to clause (i) finds that the acts or practices of any
			 such entity of the Government are in violation of this title, or any regulation
			 issued under this title, the head of any such entity of the Government shall
			 cause such acts or practices to be terminated promptly and shall take such
			 other action as may be necessary to carry out the decision of the panel.
							(3)Publication of
			 decisions in Federal registerThe decisions of a panel convened
			 by the Committee pursuant to this subsection shall be matters of public record
			 and shall be published in the Federal Register.
					(4)Payment of
			 costs by the committeeThe Committee shall pay all reasonable
			 costs of arbitration under this subsection in accordance with a schedule of
			 fees and expenses published in the Federal Register.
					(5)PenaltiesAn
			 entity of the Government against whom a decision is rendered by a panel
			 convened by the Committee pursuant to this subsection shall be subject to a fee
			 for not complying with this title. Such penalty shall be determined by the
			 Committee, which shall be subject to appeal and review as a final agency action
			 for purposes of chapter 7 of title 5, United States Code.
					205.State
			 licensing agency powers and duties
				(a)In
			 generalEach State licensing agency shall carry out each of the
			 following:
					(1)Issuance of
			 licenses
						(A)In
			 generalEach State licensing agency shall issue, pursuant to this
			 subsection, licenses for the operation of a vending facility. Such licenses
			 shall be issued only to applicants who are citizens of the United States
			 and—
							(i)are
			 eligible for vocational rehabilitation services under section 102 of the
			 Rehabilitation Act of 1973 (29 U.S.C. 722); and
							(ii)have completed
			 the provision of training core competencies authorized in subsection
			 (b).
							(B)DurationEach
			 license described in subparagraph (A) shall be issued for an indefinite period
			 but may be terminated by the State licensing agency if the agency is satisfied
			 that the vending facility is not being operated in accordance with the rules
			 and regulations prescribed by such State licensing agency.
						(C)Participation
			 of individuals with disabilities who are not blind
							(i)In
			 generalBeginning 3 years after the date of enactment of the
			 Javits-Wagner-O'Day and Randolph-Sheppard Modernization Act of 2008, a State
			 licensing agency shall—
								(I)permit
			 individuals with disabilities who are not blind to—
									(aa)participate in
			 the provision of training core competencies under subsection (b); and
									(bb)receive licenses
			 under subparagraph (A); or
									(II)merge the
			 general State Vocational Rehabilitation agency self-employment program (if one
			 exists) with the State licensing agency vending facility program to create 1
			 entrepreneurial, self-employment program for individuals with
			 disabilities.
								(ii)Merging of
			 programsA State licensing agency that merges the programs
			 described in clause (i)(II) shall submit a memorandum to the Committee that
			 includes the following:
								(I)If the programs
			 are administered by 2 different agencies, a memorandum of understanding with
			 the general State agency responsible for the self-employment program described
			 in clause (i)(II), that describes how the agencies will provide financial
			 support and accommodations for individuals coming through the self-employment
			 program.
								(II)A description of
			 how the programs will combine entrepreneurship trainings.
								(III)A description
			 of how the State licensing agency will provide to an individual with a
			 disability interested in becoming a licensed vendor the necessary coursework
			 needed to fulfill Federal and State food service requirements.
								(IV)A description of
			 how the State licensing agency will grandfather in existing licensed vendors
			 operating a vending facility into the program.
								(D)Reservation
							(i)In
			 generalA State licensing agency shall reserve 50 percent of new
			 vending facility sites for individuals who are blind and 50 percent of new
			 vending facility sites for individuals who are blind and individuals with other
			 disabilities.
							(ii)New sites
			 definedIn this subparagraph, the term new vending facility
			 sites means a vending facility site—
								(I)that is first
			 identified after the date of enactment of the Javits-Wagner-O'Day and
			 Randolph-Sheppard Modernization Act of 2008 and not under contract with the
			 State licensing agency; or
								(II)with respect to
			 which the licensed vendor has ceased operating such site after the date of
			 enactment of the Javits-Wagner-O'Day and Randolph-Sheppard Modernization Act of
			 2008.
								(2)Select
			 locationsEach State licensing agency shall select a location for
			 a vending facility and the type of facility to be provided with the approval of
			 the head of the entity of the Government in control of the maintenance,
			 operation, and protection of the Federal property on which the facility is to
			 be located but subject to regulations prescribed pursuant to section
			 204(c).
					(3)Self-employment
			 and management trainingEach State licensing agency shall
			 establish, promote, and implement provisions of training for self-employment
			 and management in order to expand employment and entrepreneurship opportunities
			 (including franchising) for individuals with disabilities.
					(4)Standards and
			 awarding of sitesEach State licensing agency shall—
						(A)implement the
			 Committee’s standards for filling vending facility vacancies, and criteria for
			 evaluating and promoting qualified licensed vendors; and
						(B)enter into
			 subcontracts for vending facility sites with licensed vendors.
						(5)Expansion and
			 growthEach State licensing agency shall enable the expansion and
			 growth of licensed vendors by—
						(A)developing
			 partnerships with private sector entities;
						(B)developing
			 programs for business ownership in the private sector;
						(C)assisting
			 licensed vendors in bidding competitively for vending facility contracts on
			 Federal property and locating funding sources (including loans) when the
			 priority granted to State licensing agencies on behalf of licensed vendors
			 pursuant to section 203(a)(2) does not apply because the State licensing
			 agency—
							(i)determines that a
			 vending facility site is not satisfactory;
							(ii)determines that
			 a vending facility site is satisfactory but declines to exercise the priority;
			 or
							(iii)does not have
			 the funding necessary to renovate a vending facility site; and
							(D)assisting
			 licensed vendors in pursuing opportunities pursuant to this title and business
			 ownership in the private sector.
						(6)New
			 sitesEach State licensing agency shall identify and establish
			 new vending facility sites for licensed vendors, including—
						(A)contacting
			 procurement and contracting offices within the General Services Administration
			 and working with members of the Committee to contact other entities of the
			 Government in control of the maintenance, operation, and protection of Federal
			 property regarding potential vending facilities; and
						(B)financial plans
			 for identifying and establishing new vending facilities.
						(7)Inform
			 entitiesEach State licensing agency shall work with the
			 Committee to inform entities of the Government about the requirements of this
			 title.
					(8)PriorityEach
			 State licensing agency shall work with the Committee to enforce the priority
			 granted to State licensing agencies on behalf of licensed vendors pursuant to
			 section 203(a)(2).
					(9)Program
			 measures and accountability standardsEach State licensing agency
			 shall develop program reporting measures and assist the Committee with
			 administering accountability standards with all licensed vendors.
					(10)Evaluation of
			 qualifications and capabilitiesEach State licensing agency shall
			 evaluate the qualifications and capabilities of licensed vendors and provide
			 the Committee with pertinent data concerning the licensed vendors, the agency's
			 status as a qualified nonprofit agency, the agency's manufacturing or service
			 capabilities, and other information as required by the Committee.
					(11)Ensure
			 complianceEach State licensing agency shall oversee and assist
			 the licensed vendors to ensure compliance with vending facility contract
			 requirements and compliance with this title, including appropriate
			 regulations.
					(12)Reviews,
			 monitoring, evaluations, and reportsEach State licensing agency
			 shall carry out reviews, monitoring, and evaluations, and prepare reports, in
			 accordance with this title.
					(13)Promote
			 position vacanciesEach State licensing agency shall promote
			 position vacancies within the Federal Government to individuals who are blind,
			 or individuals with other disabilities.
					(14)Collect
			 incomeEach State licensing agency shall collect vending machine
			 income and set-aside funds in accordance with section 203(c) and subsection
			 (d)(1)(C).
					(15)Gather data
			 and reportsEach State licensing agency shall gather data and
			 reports from licensed vendors in accordance with subsection (e)(2), and
			 sections 204(a)(13) and 206(d), to determine if the agencies have met the goals
			 described in section 204(a)(11).
					(16)Biennial
			 electionEach State licensing agency shall conduct the biennial
			 election of a Committee of Vendors.
					(17)Annual
			 reportsEach State licensing agency shall submit to the Committee
			 annual reports on outcomes and achievements pursuant to subsection (e)(2) and
			 sections 204(a)(13) and 206(d).
					(18)Other
			 activitiesEach State licensing agency shall carry out other
			 activities requested by the Committee.
					(b)Provision of
			 training core competencies
					(1)In
			 generalEach State licensing agency shall establish, promote, and
			 implement the provision of training for self-employment and management for
			 individuals with disabilities either—
						(A)directly;
			 or
						(B)indirectly,
			 through one-stop centers as authorized in the Workforce Investment Act of 1998
			 (29 U.S.C. 2801 et seq.), community colleges, 4-year institutions of higher
			 education, or through third parties.
						(2)Training core
			 competenciesThe provision of training for self-employment and
			 management in paragraph (1) shall—
						(A)include training
			 specific for the operation of vending facilities on Federal property, as
			 authorized under this title, for persons interested in becoming licensed
			 vendors;
						(B)include
			 transferable skill development in specific areas of study, including—
							(i)starting a
			 business and business plan development;
							(ii)business
			 operations (including customer service skills);
							(iii)financial
			 management, budgeting, and accounting;
							(iv)marketing;
							(v)management;
			 and
							(vi)audits;
			 and
							(C)specifically for
			 licensed vendors, include—
							(i)on-the-job
			 training;
							(ii)Federal and
			 State food service requirements; and
							(iii)reporting
			 requirements for this title.
							(3)WaiverA
			 State licensing agency may grant a vendor a waiver from taking particular
			 coursework or participating in the provision of training under this subsection
			 if the vendor—
						(A)has completed the
			 provision of training, as authorized under this title or another program, in
			 another State;
						(B)has experience in
			 food service management from the public or private sector;
						(C)has a pertinent
			 degree, accreditation, or certification; or
						(D)has other
			 qualifications as approved by the Committee.
						(4)Additional
			 trainingA State licensing agency may reserve smaller vending
			 facility locations that do not generate enough revenue for a licensed vendor to
			 become self-sufficient, as training sites for vendors who believe they could
			 benefit from additional training. Such sites—
						(A)shall be
			 available to individuals who successfully complete the training course
			 described in this subsection and are licensed by the State as a licensed
			 vendor;
						(B)shall not be
			 operated by the same licensed vendor for longer than 2 years; and
						(C)shall be the
			 responsibility of the State licensing agency, and such agency shall be
			 responsible for reporting and other requirements of section 206(d) in providing
			 such training opportunity for licensed vendors.
						(c)Access to
			 information with the State licensing agencies; election and responsibilities of
			 committee of vendorsIn addition to other requirements of this
			 title, each State licensing agency shall—
					(1)provide to each
			 licensed vendor access to all relevant financial data, including quarterly and
			 annual financial reports, on the operation of the State vending facility
			 program;
					(2)conduct the
			 biennial election of a Committee of Vendors of all licensed vendors in the
			 State vending facility program, which Committee shall include representatives
			 of individuals who are blind and individuals with other disabilities;
					(3)ensure that the
			 responsibilities of the Committee of Vendors include—
						(A)advising the
			 State licensing agency regarding major administrative decisions and policy and
			 program development;
						(B)receiving
			 grievances of licensed vendors and serving as advocates for such licensed
			 vendors;
						(C)advising the
			 State licensing agency regarding the development and administration of a
			 transfer and promotion system for licensed vendors; and
						(D)advising the
			 State licensing agency regarding the provision of training and retraining;
			 and
						(4)make available on
			 the website of the State licensing agency, in an accessible format, all
			 requirements for, and decisions made regarding, promotions.
					(d)Application for
			 designation as State licensing agency; cooperation with the committee;
			 furnishing initial stock
					(1)In
			 generalA State agency for the blind or other State agency
			 desiring to be designated as the State licensing agency pursuant to section
			 204(b) shall, with the approval of the Governor of the State, make application
			 to the Committee and agree to carry out the following:
						(A)To comply with
			 the Committee in carrying out the purposes of this title.
						(B)To provide for
			 each licensed vendor such vending facility equipment, and adequate initial
			 stock of suitable articles and supplies to be vended from such facility, as may
			 be necessary. Such equipment and stock may be owned by the State licensing
			 agency for use of the individual to whom the license is issued. If ownership of
			 such equipment is vested—
							(i)in
			 the licensed vendor—
								(I)the State
			 licensing agency shall retain a first option to repurchase such equipment;
			 and
								(II)in the event
			 such individual dies or for any other reason ceases to be a licensed vendor or
			 transfers to another vending facility, ownership of such equipment shall become
			 vested in the State licensing agency (for transfer to a successor licensed
			 vendor) subject to an obligation on the part of the State licensing agency to
			 pay to such individual or to the estate of the individual the fair value of
			 interest, as later determined in accordance with regulations of the State
			 licensing agency and after opportunity for a fair hearing; and
								(ii)in
			 the State licensing agency—
								(I)the licensed
			 vendor shall rent or purchase such equipment from the State; and
								(II)the State
			 licensing agency shall charge the market rate for renting or fair value selling
			 such equipment to the licensed vendor.
								(C)That if any funds
			 are set aside, or caused to be set aside, from the net proceeds of the
			 operation of the vending facilities, such funds shall be set aside, or caused
			 to be set aside, only to the extent necessary for and may be used only for the
			 purposes of maintenance and replacement of equipment, the purchase of new
			 equipment, management services, assuring a fair minimum return to operators of
			 vending facilities, and retirement or pension funds, health insurance
			 contributions, and provision for paid sick leave and vacation time if it is
			 determined by a majority vote of the Committee of Vendors, after such agency
			 provides to each member of the Committee of Vendors full information on all
			 matters relevant to such proposed program, that funds under this subparagraph
			 shall be set aside for such purposes. In no event shall the amount of such
			 funds to be set aside from the net proceeds of any vending facility exceed a
			 reasonable amount which shall be determined by the Committee.
						(D)To make reports,
			 pursuant to subsection (e), in such form and containing such information as the
			 Committee requires and to comply with such provisions as the Committee finds
			 necessary to ensure the correctness and verification of such reports.
						(E)To issue such
			 regulations, consistent with the provisions of this title, as may be necessary
			 for the operation of the vending facility program.
						(F)To provide to any
			 licensed vendor dissatisfied with any action arising from the operation or
			 administration of the vending facility program an opportunity to a fair
			 hearing, and to agree to submit the grievances of any licensed vendor not
			 otherwise resolved by such hearing to arbitration as provided in section
			 204(l).
						(2)Reservation for
			 administrationNotwithstanding paragraph (1)(C), a State
			 licensing agency may reserve 1 percent of set-aside funds for the purpose of
			 administering the program. Nothing in this paragraph shall be construed to
			 affect State statutes, rules, or official policies relating to collecting a
			 portion of the set aside for agencies that administer the program. Licensed
			 vendors shall assume the cost of paying for services listed in paragraph (1)(C)
			 not covered by the set aside.
					(3)Rule of
			 constructionNothing in this subsection shall be construed to
			 modify any requirement under any State law governing a State program for
			 providing opportunities for licensed vendors.
					(e)Reporting,
			 reviews, monitoring, evaluating, and auditing
					(1)In
			 generalNot later than December 1 of each year, each State
			 licensing agency shall report data and provide an annual report to the
			 Committee, to enable the Committee to prepare the reports described in section
			 204(a)(13).
					(2)ContentsAn
			 annual report described in paragraph (1) shall include—
						(A)information
			 collected from licensed vendors associated with the State licensing agency
			 pursuant to section 206(d), aggregated for the State licensing agency, and in
			 the case of information described under subparagraphs (B) and (H) of section
			 206(d)(2), disaggregated by licensed vendor;
						(B)data regarding
			 the progress of meeting goals described in section 204(a)(11); and
						(C)other items as
			 determined necessary by the Committee.
						(3)Reviews,
			 monitoring, and evaluationsEach State licensing agency
			 shall—
						(A)conduct reviews
			 and monitoring in accordance with section 204(e); and
						(B)provide such
			 other information to the Committee in such time and manner as the Committee may
			 require.
						(f)Compliance
					(1)Licensed vendor
			 reportsIn accordance with regulations established by the
			 Committee and State licensing agency, each State licensing agency shall report
			 to the Committee after the end of each fiscal year the extent to which licensed
			 vendors operating a vending facility are in compliance with activities
			 authorized under this title.
					(2)Program
			 improvement
						(A)PlanIf
			 the Committee determines that any licensed vendor is out of compliance with
			 this title, the Committee and State licensing agency shall provide technical
			 assistance to the licensed vendor, and the Committee, State licensing agency,
			 and licensed vendor shall jointly develop an improvement plan outlining the
			 specific actions to be taken by the licensed vendor to improve
			 performance.
						(B)ReviewThe
			 Committee and State licensing agency shall—
							(i)review the
			 program improvement efforts of the licensed vendor on a quarterly basis and, if
			 necessary, request the licensed vendor make further revisions to the plan to
			 improve performance; and
							(ii)continue to
			 conduct such reviews and request such revisions until the licensed vendor
			 sustains satisfactory performance over a period of more than 1 year.
							(C)WithholdingIf
			 the Committee determines that a licensed vendor's performance falls below the
			 established standards, has failed to enter into a program improvement plan, or
			 is not complying with the terms and conditions of such an improvement plan, the
			 Committee and State licensing agency shall suspend the licensed vendor's
			 license until the licensed vendor has entered into an approved improvement
			 plan, or satisfies the Committee that the licensed vendor is able to comply
			 with the terms and conditions of such an improvement plan, as
			 appropriate.
						(D)ReportsThe
			 Committee shall include in each annual report to the President and Congress
			 under section 204(a)(13) a description of action taken under this subsection
			 and the outcomes of such action.
						(E)Public
			 notificationThe Committee and each State licensing agency shall
			 notify the public of each action taken under this subsection by making
			 available information about the action on their websites, in an accessible
			 format. As a part of such notification, the Committee and State licensing
			 agency shall describe each such action taken under this subsection and the
			 outcomes of each such action.
						206.Vendors'
			 duties
				(a)In
			 generalA licensed vendor operating a vending facility
			 shall—
					(1)fulfill the
			 requirements of operating such vending facility for the vending of newspapers,
			 periodicals, confections, foods (including cafeterias but not including
			 cafeteria attendant services), beverages, and other articles or services
			 dispensed automatically or manually prepared on or off the premises in
			 accordance with all applicable health laws, as determined by the State
			 licensing agency, and including the vending or exchange of chances for any
			 lottery authorized by State law and conducted by an agency of a State;
					(2)make such
			 reports, pursuant to subsection (d), in such form and containing such
			 information as the State licensing agency and Committee require and to comply
			 with such provisions as the State licensing agency and Committee find necessary
			 to ensure the correctness and verification of such reports;
					(3)meet the goals
			 described in section 204(a)(11);
					(4)provide
			 employment for individuals with disabilities; and
					(5)if a State
			 licensing agency establishes a set-aside program, pursuant to section
			 205(d)(1)(C), participate in such a program.
					(b)Requirements
					(1)In
			 generalA licensed vendor operating a vending facility shall be
			 responsible for the following:
						(A)All costs
			 associated with the facility to meet the facility's operational requirements,
			 including—
							(i)administrative,
			 management, and equipment maintenance costs not covered by the set
			 aside;
							(ii)payment for
			 utilities; and
							(iii)commercial
			 telephone/communication requirements.
							(B)Compliance with
			 all applicable regulations pertaining to the health and safety of personnel
			 during the execution of work. The licensed vendor shall hold the Government
			 harmless for any action on the vendor's part or that of the vendor's employees
			 or subcontractors that results in illness, injury, or death.
						(C)Supervision,
			 performance, and conduct of the licensed vendor's employees at all times while
			 on the facility performing work under this title. The licensed vendor shall be
			 responsible for selecting personnel who are well-qualified to perform the
			 required services.
						(D)Furnishing to the
			 State licensing agency and Federal contracting officer a certificate of
			 insurance.
						(E)Provision of data
			 to the State licensing agency to show the licensed vendor's effectiveness and
			 progress in achieving operational improvements, and reports as described in
			 subsection (d).
						(F)Compliance with
			 all applicable Federal, State, and local laws, Executive orders, rules, and
			 regulations applicable to the licensed vendor's performance under the
			 contract.
						(G)Risk of loss or
			 damage to the supplies provided under the contract.
						(H)Provision of
			 access to the Comptroller General of the United States, or an authorized
			 representative of the Comptroller General, to examine any of the licensed
			 vendor's directly pertinent records involving transactions related to this
			 title.
						(I)Making available
			 records, materials, and other evidence for examination, audit, or reproduction,
			 until 3 years after final payment under this title.
						(2)Availability of
			 records
						(A)In
			 generalA licensed vendor for whom the license to operate a
			 vending facility has been completely or partially terminated, shall make
			 available to the Committee and the State licensing agency the records relating
			 to the work terminated for 3 years after any resulting final termination
			 settlement. A licensed vendor shall make available to the Committee and the
			 State licensing agency records relating to appeals, litigation, or the
			 settlement of claims arising under or relating to a contract to operate a
			 vending facility pursuant to this title until such appeals, litigation, or
			 claims are finally resolved.
						(B)Records
			 definedIn this paragraph, the term records includes
			 books, documents, accounting procedures and practices, and other data,
			 regardless of type and regardless of form.
						(C)Rule of
			 constructionNothing in this paragraph shall be construed to
			 require the licensed vendor to create or maintain any record that the licensed
			 vendor does not maintain in the ordinary course of business or pursuant to a
			 provision of law.
						(c)Maintaining
			 qualificationTo maintain qualification as a licensed vendor
			 under this title, an individual shall carry out the following:
					(1)Operate a vending
			 facility in strict accordance with Government specifications.
					(2)Be the principal
			 manager of the work performed.
					(3)Comply with the
			 applicable compensation, employment, and occupational health and safety
			 standards prescribed by the Secretary of Labor, including procedures to
			 encourage filling of vacancies within the business by individuals with
			 disabilities. A licensed vendor with annual sales of more than $500,000 and who
			 has a workforce of not less than 8 employees shall have a workforce in which a
			 minimum of one third of such employees are individuals with
			 disabilities.
					(4)Comply with
			 directives or requests issued by the Committee in furtherance of the objectives
			 of this title, including regulations issued under this title.
					(5)Make business
			 records, pertinent to activities authorized or compliance required under this
			 title, available for inspection at any reasonable time to representatives of
			 the Committee.
					(6)A licensed vendor
			 with annual sales of more than $500,000 shall have a financial audit performed
			 by an independent accountant.
					(7)File a Federal
			 business income tax return.
					(8)Submit to the
			 Committee copies of reports of audits, and returns, described in paragraphs (6)
			 and (7).
					(d)Annual
			 report
					(1)In
			 generalNot later than November 1 of each year, each licensed
			 vendor operating a vending facility shall report data and provide an annual
			 report to the Committee, through the licensed vendor's State licensing agency,
			 to enable the Committee to prepare the reports described in section
			 204(a)(13).
					(2)ContentsThe
			 report described in paragraph (1) shall include, with respect to the licensed
			 vendor—
						(A)the Office of
			 Management and Budget approved Report of Randolph-Sheppard Vending Facility
			 Program (SC) AGENCY FORM NUMBER RSA–15 or other appropriate form approved by
			 the Office of Management and Budget;
						(B)data on vending
			 facilities by location and by type (stand, vending machines, cafeteria),
			 including the amount of business income, expenditures, and distribution of
			 income;
						(C)the number of
			 administrative noncompliance grievances and complaints filed under section
			 204(k), including the entity against whom such action was filed;
						(D)participation in
			 Committee and State licensing agency training and technical assistance
			 activities, including information on participation of the licensed vendor and
			 the vendor's employees in total and disaggregated by—
							(i)employees with
			 and without disabilities;
							(ii)training and
			 technical assistance;
							(iii)topic;
			 and
							(iv)method of
			 delivery (such as through videos, seminars, or web-based technologies);
							(E)the number of
			 employees of the licensed vendor who are individuals with disabilities,
			 disaggregated using 911 disability reporting taxonomy of the vocational
			 rehabilitation program;
						(F)wages and
			 benefits, including information on—
							(i)wages of the
			 licensed vendor, including the average wage of employees of the licensed vendor
			 with disabilities and without disabilities;
							(ii)how many
			 individuals under clause (i) have—
								(I)health
			 insurance;
								(II)pensions or
			 retirement plans; and
								(III)other benefits;
			 and
								(iii)the number of
			 persons with disabilities employed by the licensed vendor who have been
			 promoted or moved into management positions;
							(G)data regarding
			 the progress of meeting goals described in section 204(a)(11);
						(H)if the licensed
			 vendor has entered into an operational support agreement pursuant to subsection
			 (e), the identity of the teaming partner, the terms of the agreement (including
			 the financial terms), and the services the teaming partner is providing;
			 and
						(I)other items as
			 determined necessary by the Committee.
						(e)Operational
			 support agreements
					(1)In
			 generalA licensed vendor, in conjunction with the licensed
			 vendor's State licensing agency, may enter into an operational support
			 agreement with an entity (a teaming partner) that has an
			 extensive background in—
						(A)Federal
			 procurement; and
						(B)delivery of
			 military dining or large-scale food services.
						(2)Teaming
			 partnerThe teaming partner may, with respect to the licensed
			 vendor—
						(A)provide training
			 in managing large-scale food service contracts;
						(B)identify
			 potential, or directly provide, employees;
						(C)provide start-up
			 funding; and
						(D)post bond.
						(3)LimitationA
			 partnership under this subsection shall be limited to the first 3 years of the
			 initial contract of the licensed vendor to operate a vending facility pursuant
			 to this title. The licensed vendor shall be the principal manager of work
			 performed under the contract. The licensed vendor shall be required to retire
			 capital advances provided by the teaming partner prior to the end of the
			 contract.
					(4)InformationEach
			 operational support agreement entered into pursuant to this subsection shall be
			 provided to the Committee at such a time and in such manner as the Committee
			 may require. Such agreement shall include functional duties and financial
			 arrangements and, if a workforce is provided by the teaming partner under such
			 agreement, the percentage of such workforce who have a disability.
					(5)Construction
			 clauseNothing in this subsection shall prohibit a licensed
			 vendor from contracting with a teaming partner, after the initial agreement
			 expires, for personnel and financial management services or for providing
			 services regarding contracts and opportunities outside of this title.
					207.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Committee to carry out this title,
			 $2,000,000 for fiscal year 2009 and such sums as may be necessary for each of
			 the 7 succeeding fiscal years.
			IIIJavits-Wagner-O'
			 Day and Randolph-Sheppard vendors contracting with the Department of
			 Defense
			301.DefinitionsIn this title:
				(1)Alaska Native
			 CorporationThe term Alaska Native Corporation means
			 a Native Corporation, as defined in section 3 of the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1602).
				(2)HUBZone
			 entityThe term HUBZone entity means an entity
			 that is a qualified HUBZone small business concern, as defined in section 3 of
			 the Small Business Act (15 U.S.C. 632).
				(3)Licensed
			 vendorThe term licensed vendor has the meaning
			 given the term in section 202 of the Randolph-Sheppard Act.
				(4)Section 8(a)
			 entityThe term section 8(a) entity means a small
			 business concern (within the meaning given that term under section 3 of the
			 Small Business Act (15 U.S.C. 632)) that is eligible to participate in a
			 program, activity, or contract, under section 8(a) of the Small Business Act
			 (15 U.S.C. 637(a)).
				(5)State licensing
			 agencyThe term State licensing agency has the
			 meaning given the term in section 202 of the Randolph-Sheppard Act.
				302.Javits-Wagner-O'Day
			 program
				(a)Procurement
			 requirements
					(1)InapplicabilityIn
			 the case of a contract for the operation of a full food service military dining
			 facility, the requirements of section 104 of the Javits-Wagner-O'Day Act
			 (relating to procurement requirements for the Government) shall not
			 apply.
					(2)Procurement
			 listProducts and services specifically relating to the operation
			 of a full food service military dining facility—
						(A)shall not be
			 added to the procurement list referred to in that section 104; and
						(B)that are on the
			 procurement list on the date of enactment of this Act shall be removed from the
			 procurement list 5 years after that date of enactment.
						(3)Related
			 contractsContracts for products and services described in
			 paragraph (2) that are removed from the procurement list shall be rebid in
			 accordance with Department of Defense contracting rules.
					(b)Proposal
			 revisionsIn bidding for a contract for the operation of a full
			 food service military dining facility, under the Javits-Wagner-O'Day Act, a
			 central nonprofit agency and a qualified nonprofit agency shall comply with the
			 provisions of section 15.307 of title 48, Code of Federal Regulations (or any
			 corresponding similar regulation or ruling), regarding proposal
			 revisions.
				(c)RecordsIn
			 the event that a qualified nonprofit agency receives a contract described in
			 subsection (a), under the Javits-Wagner-O'Day Act, the qualified nonprofit
			 agency, the corresponding central nonprofit agency, and any partner working
			 with the qualified nonprofit agency to carry out the contract shall make
			 available to the Secretary of Defense and the Inspector General of the
			 Department of Defense all records relating to the contract.
				(d)Fair labor
			 standardsSection 14(c) of the Fair Labor Standards Act of 1938
			 (29 U.S.C. 214(c)) shall not apply to qualified nonprofit agencies that receive
			 contracts for the operation of full food service military dining facilities
			 under the Javits-Wagner-O'Day Act.
				303.Randolph-Sheppard
			 program
				(a)Cafeteria
			 servicesFor purposes of the Randolph-Sheppard Act, the term
			 cafeteria, used with respect to military dining services under a
			 contract awarded by the Secretary of Defense, does not include mess attendant,
			 dining facility attendant, dining support, or other services supporting the
			 Department of Defense operations of a cafeteria, and means only services
			 pertaining to a full food service military dining facility.
				(b)BiddingEach
			 contract for the operation of a full food service military dining facility
			 under the Randolph-Sheppard Act shall be rebid at the end of the contract
			 period.
				(c)PriorityNotwithstanding
			 section 203(a)(2)(A), for purposes of awarding a contract for the operation of
			 a full food service military dining facility, equal priority shall be given
			 to—
					(1)a State licensing
			 agency (acting on behalf of a licensed vendor) bidding for the contract under
			 the Randolph-Sheppard Act; and
					(2)a section 8(a)
			 entity, a HUBZone entity, an Alaska Native Corporation, and other socially
			 disadvantaged groups, as defined by the Secretary of Defense.
					(d)Proposal
			 revisionsIn bidding for a contract for the operation of a full
			 food service military dining facility, under the Randolph-Sheppard Act, a State
			 licensing agency (acting on behalf of a licensed vendor) shall comply with the
			 provisions of section 15.307 of title 48, Code of Federal Regulations (or any
			 corresponding similar regulation or ruling), regarding proposal
			 revisions.
				(e)ArbitrationThe
			 arbitration provisions of the Randolph-Sheppard Act shall not apply to a
			 decision of the Secretary of Defense pertaining to modifying or closing a full
			 food service military dining facility due to a budget reduction, if the
			 facility does not become solely a vending facility on Federal property, within
			 the meaning of section 203(a) of the Randolph-Sheppard Act. If a State
			 licensing agency (acting on behalf of a licensed vendor) submits a bid for a
			 contract described in subsection (b), under the Randolph-Sheppard Act, declines
			 an offer for such contract, and submits a subsequent bid for the contract in
			 the same contract bidding cycle, the arbitration provisions shall not apply to
			 a decision of the Secretary of Defense relating to the subsequent bid.
				(f)RecordsIn the event that a State licensing agency
			 (acting on behalf of a licensed vendor) receives a contract described in
			 subsection (b), under the Randolph-Sheppard Act, the State licensing agency,
			 the vendor, and any partner working with the vendor to carry out the contract
			 shall make available to the Secretary of Defense and the Inspector General of
			 the Department of Defense all records relating to the contract.
				IVTransfer of
			 functions and savings provisions
			401.DefinitionsFor purposes of this title, unless otherwise
			 provided or indicated by the context—
				(1)the term
			 Federal agency has the meaning given to the term
			 agency by section 551(1) of title 5, United States Code;
				(2)the term
			 function means any duty, obligation, power, authority,
			 responsibility, right, privilege, activity, or program; and
				(3)the term
			 office includes any office, administration, agency, institute,
			 unit, organizational entity, or component thereof.
				402.Transfer of
			 functions
				(a)In
			 generalThere are transferred
			 to the Committee, established under section 3, all functions which the
			 Commissioner of the Rehabilitation Services Administration of the Department of
			 Education (referred to in this title as the Administration)
			 exercised before the date of enactment of the Javits-Wagner-O'Day and
			 Randolph-Sheppard Modernization Act of 2008 (including all related functions of
			 any officer or employee of the Administration) relating to the
			 Randolph-Sheppard Act, as in effect before the date of enactment of the
			 Javits-Wagner-O'Day and Randolph-Sheppard Modernization Act of 2008.
				(b)Effective
			 dateThe transfer provision
			 provided under subsection (a) shall take effect 90 days after the date of
			 enactment of the Javits-Wagner-O'Day and Randolph-Sheppard Modernization Act of
			 2008.
				403.Determinations
			 of certain functions by the Office of Management and BudgetIf necessary, the Office of Management and
			 Budget shall make any determination of the functions that are transferred under
			 section 402.
			404.Personnel
			 provisions
				(a)AppointmentsExcept as otherwise provided by law, the
			 Chairman of the Committee may appoint and fix the compensation of such officers
			 and employees, including investigators, attorneys, and administrative law
			 judges, as may be necessary to carry out the respective functions transferred
			 under this title. Except as otherwise provided by law, such officers and
			 employees shall be appointed in accordance with the civil service laws and
			 their compensation fixed in accordance with title 5, United States Code.
				(b)Experts and
			 consultantsThe Chairman of
			 the Committee may obtain the services of experts and consultants in accordance
			 with section 3109 of title 5, United States Code, and compensate such experts
			 and consultants for each day (including travel time) at rates not in excess of
			 the rate of pay for level IV of the Executive Schedule under section 5315 of
			 such title. The Chairman of the Committee may pay experts and consultants who
			 are serving away from their homes or regular place of business travel expenses
			 and per diem in lieu of subsistence at rates authorized by sections 5702 and
			 5703 of such title for persons in Government service employed
			 intermittently.
				405.Delegation and
			 assignmentExcept where
			 otherwise expressly prohibited by law or otherwise provided by this title, the
			 Committee may delegate any of the functions transferred to the Committee by
			 this title and any function transferred or granted to such Committee after the
			 effective date of this title to such members and employees of the Committee as
			 the Committee may designate, and may authorize successive redelegations of such
			 functions as may be necessary or appropriate. No delegation of functions by the
			 Committee under this section or under any other provision of this title shall
			 relieve such Committee of responsibility for the administration of such
			 functions.
			406.ReorganizationThe Committee is authorized to allocate or
			 reallocate any function transferred under section 402 among the members of the
			 Committee, and to establish, consolidate, alter, or discontinue such
			 organizational entities in the Committee as may be necessary or
			 appropriate.
			407.RulesThe Committee is authorized to prescribe, in
			 accordance with the provisions of chapters 5 and 6 of title 5, United States
			 Code, such rules and regulations as the Committee determines necessary or
			 appropriate to administer and manage the functions of the Committee.
			408.Transfer and
			 allocations of appropriations and personnelExcept as otherwise provided in this title,
			 the personnel employed in connection with, and the assets, liabilities,
			 contracts, property, records, and unexpended balances of appropriations,
			 authorizations, allocations, and other funds employed, used, held, arising
			 from, available to, or to be made available in connection with the functions
			 transferred by this title, subject to section 1531 of title 31, United States
			 Code, shall be transferred to the Committee. Unexpended funds transferred
			 pursuant to this section shall be used only for the purposes for which the
			 funds were originally authorized and appropriated.
			409.Incidental
			 transfersThe Director of the
			 Office of Management and Budget, at such time or times as the Director shall
			 provide, is authorized to make such determinations as may be necessary with
			 regard to the functions transferred by this title, and to make such additional
			 incidental dispositions of personnel, assets, liabilities, grants, contracts,
			 property, records, and unexpended balances of appropriations, authorizations,
			 allocations, and other funds held, used, arising from, available to, or to be
			 made available in connection with such functions, as may be necessary to carry
			 out the provisions of this title. The Director of the Office of Management and
			 Budget shall provide for the termination of the affairs of all entities
			 terminated by this title and for such further measures and dispositions as may
			 be necessary to effectuate the purposes of this title.
			410.Effect on
			 personnel
				(a)In
			 generalExcept as otherwise
			 provided by this title, the transfer pursuant to this title of full-time
			 personnel (except special Government employees) and part-time personnel holding
			 permanent positions shall not cause any such employee to be separated or
			 reduced in grade or compensation for one year after the date of transfer of
			 such employee under this title.
				(b)Executive
			 Schedule positionsExcept as
			 otherwise provided in this title, any person who, on the day preceding the
			 effective date of this title, held a position compensated in accordance with
			 the Executive Schedule prescribed in chapter 53 of title 5, United States Code,
			 and who, without a break in service, is appointed in the Committee to a
			 position having duties comparable to the duties performed immediately preceding
			 such appointment shall continue to be compensated in such new position at not
			 less than the rate provided for such previous position, for the duration of the
			 service of such person in such new position.
				(c)Termination of
			 certain positionsPositions
			 whose incumbents are appointed by the President, by and with the advice and
			 consent of the Senate, the functions of which are transferred by this title,
			 shall terminate on the effective date of this title.
				411.Savings
			 provisions
				(a)Continuing
			 effect of legal documentsAll
			 orders, determinations, rules, regulations, permits, agreements, grants,
			 contracts, certificates, licenses, registrations, privileges, and other
			 administrative actions—
					(1)which have been
			 issued, made, granted, or allowed to become effective by the President, any
			 Federal agency or official thereof, or by a court of competent jurisdiction, in
			 the performance of functions which are transferred under this title; and
					(2)which are in
			 effect at the time this title takes effect, or were final before the effective
			 date of this title and are to become effective on or after the effective date
			 of this title,
					shall
			 continue in effect according to their terms until modified, terminated,
			 superseded, set aside, or revoked in accordance with law by the President, the
			 Committee or an authorized official, a court of competent jurisdiction, or by
			 operation of law.(b)Proceedings not
			 affectedThe provisions of
			 this title shall not affect any proceedings, including notices of proposed
			 rulemaking, or any application for any license, permit, certificate, or
			 financial assistance pending before the Administration at the time this title
			 takes effect, with respect to functions transferred by this title but such
			 proceedings and applications shall be continued. Orders shall be issued in such
			 proceedings, appeals shall be taken therefrom, and payments shall be made
			 pursuant to such orders, as if this title had not been enacted, and orders
			 issued in any such proceedings shall continue in effect until modified,
			 terminated, superseded, or revoked by a duly authorized official, by a court of
			 competent jurisdiction, or by operation of law. Nothing in this subsection
			 shall be deemed to prohibit the discontinuance or modification of any such
			 proceeding under the same terms and conditions and to the same extent that such
			 proceeding could have been discontinued or modified if this title had not been
			 enacted.
				(c)Suits not
			 affectedThe provisions of
			 this title shall not affect suits commenced before the effective date of this
			 title, and in all such suits, proceedings shall be had, appeals taken, and
			 judgments rendered in the same manner and with the same effect as if this title
			 had not been enacted.
				(d)Nonabatement of
			 actionsNo suit, action, or
			 other proceeding commenced by or against the Administration, or by or against
			 any individual in the official capacity of such individual as an officer of the
			 Administration, shall abate by reason of the enactment of this title.
				(e)Administrative
			 actions relating to promulgation of regulationsAny administrative action relating to the
			 preparation or promulgation of a regulation by the Administration relating to a
			 function transferred under this title may be continued by the Committee with
			 the same effect as if this title had not been enacted.
				412.SeparabilityIf a provision of this title or its
			 application to any person or circumstance is held invalid, neither the
			 remainder of this title nor the application of the provision to other persons
			 or circumstances shall be affected.
			413.TransitionThe Committee is authorized to
			 utilize—
				(a)the services of
			 such officers, employees, and other personnel of the Administration with
			 respect to functions transferred to the Committee by this title; and
				(b)funds
			 appropriated to such functions for such period of time,
				as may
			 reasonably be needed to facilitate the orderly implementation of this
			 title.414.ReferencesReference in any other Federal law,
			 Executive order, rule, regulation, or delegation of authority, or any document
			 of or relating to—
				(1)the Commissioner
			 of the Administration with regard to functions transferred under section 402,
			 shall be deemed to refer to the Committee; and
				(2)the
			 Administration with regard to functions transferred under section 402, shall be
			 deemed to refer to the Committee.
				415.Additional
			 conforming amendments
				(a)Recommended
			 legislationAfter
			 consultation with the appropriate committees of Congress and the Director of
			 the Office of Management and Budget, the Committee shall prepare and submit to
			 Congress recommended legislation containing technical and conforming amendments
			 to reflect the changes made by this title.
				(b)Submission to
			 CongressNo later than 6
			 months after the effective date of this title, the Committee shall submit the
			 recommended legislation referred to under subsection (a).
				VRepeals of former
			 provisions
			501.Repeals
				(a)Repeal of
			 former Javits-Wagner-O'Day ActThe Javits-Wagner-O'Day Act,
			 enacted as the Act entitled An Act to create a Committee on Purchases of
			 Blind-made Products, and for other purposes, approved June 25, 1938 (41
			 U.S.C. 46 et seq.) is repealed.
				(b)Repeal of
			 former Randolph-Sheppard ActThe Randolph-Sheppard Act, enacted
			 as the Act entitled An Act to authorize the operation of stands in
			 Federal buildings by blind persons, to enlarge the economic opportunities of
			 the blind, and for other purposes, approved June 20, 1936 (20 U.S.C.
			 107 et seq.) is repealed.
				
